Exhibit 10.1

$5,000,000,000

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

among

DOMINION RESOURCES, INC.,

VIRGINIA ELECTRIC AND POWER COMPANY,

DOMINION GAS HOLDINGS, LLC AND

QUESTAR GAS COMPANY,

The Several Lenders from Time to Time Parties Hereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

MIZUHO BANK, LTD.,

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC AND

WELLS FARGO BANK, N.A.

as Syndication Agents,

 

 

J.P. MORGAN CHASE BANK, N.A.,

MIZHUO BANK, LTD.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC AND

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

Dated as of as of November 10, 2016



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

 

Definitions

     1   

1.2

 

Computation of Time Periods; Other Definitional Provisions

     19   

1.3

 

Accounting Terms

     19   

1.4

 

Time

     20   

SECTION 2. LOANS

     20   

2.1

 

Revolving Loan Commitment

     20   

2.2

 

Method of Borrowing for Revolving Loans

     23   

2.3

 

Funding of Revolving Loans

     23   

2.4

 

Minimum Amounts of Revolving Loans

     24   

2.5

 

Reductions of Revolving Loan Commitment

     24   

2.6

 

Revolving Loan Commitment Increase

     25   

2.7

 

Notes

     26   

2.8

 

Extension of Maturity Date

     26   

2.9

 

Adjustment of Sublimits

     28   

SECTION 3. PAYMENTS

     28   

3.1

 

Interest

     28   

3.2

 

Prepayments

     29   

3.3

 

Payment in Full at Maturity

     29   

3.4

 

Fees

     29   

3.5

 

Place and Manner of Payments

     30   

3.6

 

Pro Rata Treatment

     30   

3.7

 

Computations of Interest and Fees

     30   

3.8

 

Sharing of Payments

     31   

3.9

 

Evidence of Debt

     32   

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

     32   

4.1

 

Eurodollar Loan Provisions

     32   

4.2

 

Capital Adequacy

     34   

4.3

 

Compensation

     34   

4.4

 

Taxes

     35   

4.5

 

Mitigation; Mandatory Assignment

     38   

SECTION 5. LETTERS OF CREDIT

     39   

5.1

 

L/C Commitment

     39   

5.2

 

Procedure for Issuance of Letter of Credit

     40   

5.3

 

Fees and Other Charges    

     40   



--------------------------------------------------------------------------------

5.4

 

L/C Participations

     40   

5.5

 

Reimbursement Obligation of the Borrowers

     41   

5.6

 

Obligations Absolute

     42   

5.7

 

Letter of Credit Payments

     42   

5.8

 

Applications

     42   

5.9

 

Cash collateral

     42   

SECTION 6. CONDITIONS PRECEDENT

     43   

6.1

 

A Closing Conditions

     43   

6.1

 

B Restatement Effective Date Conditions

     44   

6.2

 

Conditions to Loans and Letters of Credit

     46   

SECTION 7. REPRESENTATIONS AND WARRANTIES

     47   

7.1

 

Organization and Good Standing

     47   

7.2

 

Due Authorization

     47   

7.3

 

No Conflicts

     47   

7.4

 

Consents

     48   

7.5

 

Enforceable Obligations

     48   

7.6

 

Financial Condition

     48   

7.7

 

No Default

     48   

7.8

 

Indebtedness

     48   

7.9

 

Litigation

     49   

7.10

 

Taxes

     49   

7.11

 

Compliance with Law

     49   

7.12

 

ERISA

     49   

7.13

 

Government Regulation

     49   

7.14

 

Solvency

     50   

7.15

 

Anti-Corruption Laws and Sanctions

     50   

7.16

 

EEA Financial Institutions

     50   

SECTION 8. AFFIRMATIVE COVENANTS

     50   

8.1

 

Information Covenants

     50   

8.2

 

Preservation of Existence and Franchises

     52   

8.3

 

Books and Records

     52   

8.4

 

Compliance with Law

     52   

8.5

 

Payment of Taxes

     52   

8.6

 

Insurance

     52   

8.7

 

Performance of Obligations

     52   

8.8

 

ERISA

     53   

8.9

 

Use of Proceeds

     53   

8.10

 

Audits/Inspections

     53   

8.11

 

Total Funded Debt to Capitalization

     54   

8.12

 

Anti-Corruption Laws and Sanctions    

     54   

 

ii



--------------------------------------------------------------------------------

SECTION 9. NEGATIVE COVENANTS

     54   

9.1

 

Nature of Business

     54   

9.2

 

Consolidation and Merger

     54   

9.3

 

Sale or Lease of Assets

     55   

9.4

 

Limitation on Liens

     55   

9.5

 

Fiscal Year

     56   

9.6

 

Use of Proceeds

     56   

SECTION 10. EVENTS OF DEFAULT

     56   

10.1

 

Events of Default

     56   

10.2

 

Acceleration; Remedies

     58   

10.3

 

Allocation of Payments After Event of Default

     59   

SECTION 11. AGENCY PROVISIONS

     60   

11.1

 

Appointment

     60   

11.2

 

Delegation of Duties

     61   

11.3

 

Exculpatory Provisions

     61   

11.4

 

Reliance on Communications

     61   

11.5

 

Notice of Default

     62   

11.6

 

Non-Reliance on Administrative Agent and Other Lenders

     62   

11.7

 

Indemnification

     63   

11.8

 

Administrative Agent in Its Individual Capacity

     63   

11.9

 

Successor Administrative Agent

     63   

SECTION 12. MISCELLANEOUS

     64   

12.1

 

Notices

     64   

12.2

 

Right of Set-Off; Adjustments

     64   

12.3

 

Benefit of Agreement

     65   

12.4

 

No Waiver; Remedies Cumulative

     69   

12.5

 

Payment of Expenses, etc.

     69   

12.6

 

Amendments, Waivers and Consents

     70   

12.7

 

Counterparts; Telecopy; Electronic Delivery

     71   

12.8

 

Headings

     72   

12.9

 

Defaulting Lenders

     72   

12.10

 

Survival of Indemnification and Representations and Warranties

     74   

12.11

 

GOVERNING LAW

     74   

12.12

 

WAIVER OF JURY TRIAL

     74   

12.13

 

Severability

     75   

12.14

 

Entirety

     75   

12.15

 

Binding Effect

     75   

12.16

 

Submission to Jurisdiction

     75   

12.17

 

Confidentiality

     76   

12.18

 

Designation of SPVs

     76   

12.19

 

USA Patriot Act

     77   

12.20

 

No Fiduciary Duty

     77   

12.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     78   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1    Commitments Schedule 5.1    Existing Letters of Credit Schedule
12.1    Notices

EXHIBITS

 

Exhibit 2.1(b)(ii)    Form of Competitive Bid Request Exhibit 2.2(a)    Form of
Notice of Borrowing Exhibit 2.2(c)    Form of Notice of Conversion/Continuation
Exhibit 2.7(a)    Form of Revolving Loan Note Exhibit 2.7(b)    Form of
Competitive Bid Loan Note Exhibit 2.8(a)    Form of Extension of Maturity Date
Request Exhibit 2.8(b)    Form of Extension of Maturity Date Certificate Exhibit
2.9    Form of Sublimit Adjustment Letter Exhibit 6.1B(c)    Form of Closing
Certificate Exhibit 6.1B(e)    Form of Legal Opinions Exhibit 8.1(c)    Form of
Officer’s Certificate Exhibit 12.3    Form of Assignment Agreement

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Credit
Agreement”), dated as of November 10, 2016 among DOMINION RESOURCES, INC., a
Virginia corporation, VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia
corporation, DOMINION GAS HOLDINGS, LLC, a Virginia limited liability company,
and QUESTAR GAS COMPANY, a Utah corporation (each of the above, individually, a
“Borrower” and collectively, the “Borrowers”), the several banks and other
financial institutions from time to time parties to this Credit Agreement (each
a “Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., a
national banking association, as administrative agent for the Lenders hereunder
(in such capacity, the “Administrative Agent”), and Mizuho Bank, Ltd., Bank of
America, N.A., Barclays Bank PLC and Wells Fargo Bank, N.A., as Syndication
Agents.

RECITALS

A. Pursuant to the Five-Year Amended and Restated Revolving Credit Agreement
dated as of May 19, 2014 among Dominion Resources, Inc., Virginia Electric and
Power Company, and Dominion Gas Holdings, LLC (the “Existing Borrowers”),
JPMorgan Chase Bank, N.A., as administrative agent, and The Royal Bank of
Scotland plc, Bank of America, N.A, Barclays Bank PLC, and Wells Fargo Bank,
N.A., as syndication agents (as amended and as it may have been further amended,
restated or supplemented before the date hereof, the “Existing Credit
Agreement”), the Lenders party thereto agreed to make certain revolving loans
to, and the Issuing Lenders (as defined therein) agreed to issue certain letters
of credit for the account of, the Existing Borrowers upon the terms and
conditions set forth in the Existing Credit Agreement.

B. The parties to the Existing Credit Agreement have agreed to amend and restate
the Existing Credit Agreement as set forth herein.

NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated in its entirety.

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions. As used herein, the following terms shall have the meanings
herein specified unless the context otherwise requires. Defined terms herein
shall include in the singular number the plural and in the plural the singular:

“Absolute Rate Competitive Bid Loan” means a Competitive Bid Loan bearing
interest at a fixed percentage rate per annum as requested by the relevant
Borrower and as specified in the Competitive Bid made by the Lender in
connection with such Competitive Bid Loan.

“Additional Lender” shall have the meaning set forth in Section 2.6(b).



--------------------------------------------------------------------------------

“Additional Lender Supplement” shall have the meaning set forth in Section
2.6(b)

“Adjusted Eurodollar Rate” means with respect to any Borrower the Eurodollar
Rate plus the Applicable Percentage for Eurodollar Loans for the relevant
Borrower.

“Administrative Agent” means JPMorgan Chase Bank, N.A. and any successors and
assigns in such capacity.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

“Applicable Percentage” means, for Revolving Loans made to each Borrower, the
appropriate applicable percentages, in each case, corresponding to the Rating of
the relevant Borrower in effect from time to time as shown below:

 

Pricing Level

   Long-Term Senior Unsecured
Non-Credit Enhanced
Debt Rating of Borrower    Applicable
Percentage for
Eurodollar Loans     Applicable Percentage for
Facility Fees  

I.

   ³A+ from S&P or      0.800 %      0.075 %    

 

A1 from Moody’s or

 

A+ from Fitch

    

II.

   A from S&P or      0.900 %      0.100 %     A2 from Moody’s or

 

A from Fitch

    

III.

   A- from S&P or      1.000 %      0.125 %    

 

A3 from Moody’s or

 

A- from Fitch

    

IV.

   BBB+ from S&P or      1.075 %      0.175 %     Baa1 from Moody’s or

 

BBB+ from Fitch

    

V.

   BBB from S&P or      1.275 %      0.225 %    

 

Baa2 from Moody’s or

 

BBB from Fitch

    

VI.

   BBB- from S&P or      1.475 %      0.275 %     Baa3 from Moody’s or

 

BBB- from Fitch

 

or lower

    

 

2



--------------------------------------------------------------------------------

Notwithstanding the above, if at any time there is a split in Ratings between
S&P, Moody’s and Fitch and (i) two Ratings are equal and higher than the third,
the higher Rating will apply, (ii) two Ratings are equal and lower than the
third, the lower Rating will apply or (iii) no Ratings are equal, the
intermediate Rating will apply. In the event that the Borrower shall maintain
Ratings from only two of S&P, Moody’s and Fitch and the Borrower is split-rated
and (x) the Ratings differential is one level, the higher Rating will apply and
(y) the Ratings differential is two levels or more, the level one level lower
than the higher Rating will apply.

The Applicable Percentages shall be determined and adjusted on the date of any
applicable change in the Rating of the relevant Borrower. Any adjustment in the
Applicable Percentages shall be applicable to all existing Loans (commencing
with the succeeding Interest Period, if any) as well as any new Loans.

The Applicable Percentage for the Facility Fees payable by a Borrower shall be
the appropriate applicable percentages from time to time, as shown above,
calculated based on the Ratings of such Borrower at such time, as published by
S&P, Moody’s and Fitch and applied to each Borrower’s then applicable Sublimit.
It is understood that the Applicable Percentages as of the Restatement Effective
Date for Facility Fees payable by (i) DRI are based on Pricing Level V (as shown
above) and shall remain at Pricing Level V until an applicable change in the
Ratings of the lowest rated Borrower, (ii) VaPower are based on Pricing Level II
(as shown above) and shall remain at Pricing Level II until an applicable change
in its Ratings, (iii) Dominion Gas are based on Pricing Level III (as shown
above) and shall remain at Pricing Level III until an applicable change in its
Ratings and (iv) Questar Gas are based on Pricing Level III (as shown above) and
shall remain at Pricing Level III until an applicable change in its
Ratings. Each Borrower shall at all times maintain a Rating from at least two of
S&P, Moody’s and Fitch. If at any time a Borrower does not have a Rating from at
least two of S&P, Moody’s and Fitch, the Applicable Percentages shall be set at
Pricing Level VI.

Each Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the Rating of
such Borrower that would change the existing Pricing Level (as set forth in the
chart above) with respect to such Borrower and/or the Facility Fees.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and all similar laws, rules,
and regulations of any jurisdiction applicable to the Borrower or its
Subsidiaries from time to time concerning or relating to bribery or corruption.

 

3



--------------------------------------------------------------------------------

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
greatest of (a) the Prime Rate for such day, (b) the sum of one-half of one
percent (0.50%) plus the NYFRB Rate for such day or (c) Eurodollar Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1.00%). Each change in the
Base Rate based upon a change in the Prime Rate, the NYFRB Rate or the
Eurodollar Rate shall take effect at the time of such change in the Prime Rate,
the Federal Funds Rate, or the Eurodollar Rate, respectively.

“Base Rate Loan” means a Loan that bears interest at a Base Rate.

“Borrower” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

“Change of Control” means (i) with respect to Dominion Resources, the direct or
indirect acquisition by any person (as such term is defined in Section 13(d) of
the Securities and Exchange Act of 1934, as amended) of beneficial ownership of
more than 50% of the outstanding shares of the capital stock of Dominion
Resources entitled to vote generally for the election of directors of Dominion
Resources, (ii) with respect to VaPower, Dominion Gas, or

 

4



--------------------------------------------------------------------------------

Questar Gas, such Borrower shall cease to be a Subsidiary of Dominion Resources
(other than VaPower, Dominion Gas, or Questar Gas, as the case may be, being
merged with and into Dominion Resources) or a Change of Control shall occur with
respect to Dominion Resources and (iii) with respect to Dominion Gas or Questar
Gas, Dominion Resources shall cease to own, directly or indirectly, more than
50% of the outstanding equity, membership or other ownership interest of
Dominion Gas or Questar Gas, as applicable; provided that it shall not be a
Change of Control in the event that Dominion Gas changes its form to a limited
partnership, or a limited partnership becomes the owner of more than 50% of the
outstanding equity, membership or other ownership interest of Dominion Gas and
Dominion Resources, directly or indirectly, is the legal and beneficial owner of
at least 80% of the general partner interests of Dominion Gas or such limited
partnership, as applicable.

“Closing Date” means May 19, 2014.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s share of the
Revolving Loan Commitment based upon such Lender’s Commitment Percentage.

“Commitment Increase” means an increase in the Revolving Loan Commitment as set
forth in Section 2.6.

“Commitment Increase Supplement” has the meaning set forth in Section 2.6(c).

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name on Schedule 1.1, as such
percentage may be modified in accordance with the terms of this Credit
Agreement. For purposes of Section 12.9, when a Defaulting Lender shall exist,
“Commitment Percentage” shall mean the percentage of total Revolving Loan
Commitments represented by such Lender’s Commitment disregarding any Defaulting
Lender’s Commitments.

“Commitment Period” means the period from the Closing Date to the Maturity Date.

“Competitive Bid” means an offer by a Lender to make a Competitive Bid Loan to a
Borrower pursuant to the terms of Section 2.1(b) hereof.

“Competitive Bid Loan” means a loan made by a Lender in its discretion to a
Borrower pursuant to the provisions of Section 2.1(b) hereof.

“Competitive Bid Loan Notes” means with respect to any Borrower the promissory
notes of such Borrower in favor of each Lender evidencing the Competitive Bid
Loans made to such Borrower and substantially in the form of Exhibit 2.7(b), as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender to a
Borrower in accordance with the provisions of Section 2.1(b) hereof, the rate of
interest offered by the Lender making the Competitive Bid (which for a
Eurodollar Competitive Bid Loan shall be a rate of interest determined by
reference to the Eurodollar Rate).

 

5



--------------------------------------------------------------------------------

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
the form of Exhibit 2.1(b)(ii).

“Competitive Bid Request Fee” means $2,500 for each Competitive Bid Request made
by a Borrower.

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

“Continuing Lender” has the meaning set forth in Section 2.8(b).

“Controlled Group” means with respect to each Borrower (i) the controlled group
of corporations as defined in Section 414(b) of the Code and the applicable
regulations thereunder or (ii) the group of trades or businesses under common
control as defined in Section 414(c) of the Code and the applicable regulations
thereunder, of which such Borrower is a part or may become a part.

“Credit Documents” means this Credit Agreement, the Notes (if any), the Fee
Letter and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.

“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” below.

“Credit Party” means the Administrative Agent, each Issuing Lender or any other
Lender.

“Default” means with respect to each Borrower any event, act or condition which
with notice or lapse of time, or both, would constitute an Event of Default by
such Borrower.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) make a Loan required pursuant to the terms of this Credit Agreement, (ii)
fund any portion of its participations in Letters of Credit or (iii) pay to any
Credit Party any other amount required to be paid hereunder, unless, in the case
of clause (i) above, such Lender notifies the Administrative Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and with supporting
facts) has not been satisfied, or, in the case of clause (iii), such amount is
the subject of a good faith dispute; (b) notified the Borrower or any Credit
Party in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its future funding obligations under this
Credit Agreement (unless such writing or public statement states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding a Loan under this Credit Agreement, specifically identified
and with reasonable supporting facts, cannot be met) or

 

6



--------------------------------------------------------------------------------

generally under other agreements in which it commits to extend credit, (c)
failed, within three Business Days after a request by a Borrower or a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender in the jurisdiction of such Lender’s lending
office that it will comply with its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit under this Credit
Agreement, provided, however, that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Borrower’s or such Credit Party’s
receipt of such certification, or (d) has, or has a direct or indirect parent
company that has, (i) been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets, to be
insolvent, (ii) has become subject to a bankruptcy, insolvency, receivership,
conservatorship or other similar proceedings, or has had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Persons charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such
capacity or (iii) becomes the subject of a Bail-in Action; provided, that a
Lender shall not become a Defaulting Lender solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or in any
Person controlling such Lender, or the exercise of control over such Lender or
over any Person controlling such Lender, by a Governmental Authority or an
instrumentality thereof.

“Dollar”, “dollar” and “$” means lawful currency of the United States.

“Dominion Gas” or “DG” means Dominion Gas Holdings, LLC, a Virginia limited
liability company, and its successors and permitted assigns.

“Dominion Resources” or “DRI” means Dominion Resources, Inc., a Virginia
corporation, and its successors and permitted assigns.

“DG Sublimit” means $500,000,000 as such amount may be adjusted pursuant to
Sections 2.6(e) and 2.9.

“DRI Sublimit” means $2,500,000,000 as such amount may be adjusted pursuant to
Sections 2.6(e) and 2.9.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

7



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(f) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and DRI (such approval not to be unreasonably withheld or delayed);
provided that (i) DRI’s consent is not required pursuant to clause (a) or, with
respect to clause (b), during the existence and continuation of a Default or an
Event of Default, (ii) each Eligible Assignee shall be reasonably acceptable to
the Issuing Lenders, and (iii) none of the Borrowers nor any Affiliate or
Subsidiary of any Borrower shall qualify as an Eligible Assignee. In no event
may a natural person (or holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural person) or a Defaulting
Lender be an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means with respect to each Borrower each person (as defined in
Section 3(9) of ERISA) which together with such Borrower or any Subsidiary of
such Borrower would be deemed to be a member of the same “controlled group”
within the meaning of Section 414(b), (c), (m) and (o) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Competitive Bid Loan” means a Competitive Bid Loan bearing interest
at a fixed rate of interest determined by reference to the Eurodollar Rate as
requested by the relevant Borrower and as specified in the Competitive Bid made
by the Lender in connection with such Competitive Bid Loan.

“Eurodollar Loans” means a Loan that bears interest at the Eurodollar Rate
(including a Eurodollar Competitive Bid Loan).

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

 

  “Eurodollar Rate”   =   

Interbank Offered Rate

          1 - Eurodollar Reserve Percentage   

Notwithstanding the foregoing, if the Eurodollar Rate at any time shall be less
than zero, such rate shall be deemed to be zero for purposes of this Credit
Agreement.

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D

 

8



--------------------------------------------------------------------------------

(or against any other category of liabilities that includes deposits by
reference to which the interest rate of Eurodollar Loans is determined), whether
or not any Lender has any Eurocurrency liabilities subject to such reserve
requirement at that time. Eurodollar Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to a Lender. The Eurodollar Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Eurodollar Revolving Loan” means a Revolving Loan bearing interest at a rate of
interest determined by reference to the Eurodollar Rate.

“Event of Default” with respect to any Borrower has the meaning specified in
Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Borrowers” has the meaning set forth in the recitals hereof.

“Existing Credit Agreement” has the meaning set forth in the recitals hereof.

“Existing Maturity Date” has the meaning set forth in Section 2.8(a).

“Extension of Maturity Date Certificate” has the meaning set forth in Section
2.8(b).

“Extension of Maturity Date Request” has the meaning set forth in Section
2.8(a).

“Extension Period” has the meaning set forth in Section 2.8(a).

“Facility Fee” has the meaning set forth in Section 3.4(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and applicable
intergovernmental agreements and related legislation or official administrative
rules or practices with respect thereto.

“Federal Funds Rate” means for any day the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions (as determined
in such manner as the NYFRB shall set forth on its public website from time to
time), as published by the NYFRB on the Business Day next succeeding such day;
provided that if the Federal Funds Rate at any time shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement.

“Fee Letter” is the collective reference to (i) that certain fee letter dated as
of July 30, 2010, among the DRI and VaPower, JPMCB, Bank of America, N.A.,
Barclays Bank PLC, The Royal Bank of Scotland plc, Wells Fargo Bank, N.A. and
the Joint Lead Arrangers, (ii) that

 

9



--------------------------------------------------------------------------------

certain fee letter dated as of May 19, 2014, among the Existing Borrowers and
BNP Paribas and (iii) any other fee letter executed by the applicable Borrowers
and any Issuing Lender in its capacity as such relating to fees and similar
payment obligations in connection with Section 5.3 of this Credit Agreement.

“Fee Payment Date” shall mean (a) the first Business Day of each January, April,
July and October and (b) the Maturity Date.

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

“Funded Debt” means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers’ acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all capital lease obligations
(including Synthetic Lease Obligations) of such Person and (c) all Guaranty
Obligations of Funded Debt of other Persons. Notwithstanding the foregoing (and
without limiting a Borrower’s rights under Section 1.3), all obligations of a
Borrower under a lease or other arrangement (other than Synthetic Lease
Obligations) that is determined by such Borrower to be an operating lease under
GAAP (as in effect as of the Closing Date) and any replacement of such lease or
such other arrangement on substantially consistent terms regarding the amount
thereof, use of proceeds provisions and economic provisions (subject to
prevailing market conditions at the time of such replacement) and therefore not
Funded Debt shall continue to be excluded from this definition notwithstanding
any changes in applicable accounting rules effective after the date of such
determination by such Borrower.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 12.18 hereof.

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase property, securities or
services) if such obligation would constitute an indirect guarantee of
indebtedness of others and the disclosure of such obligation would be required
in such Person’s financial statements under GAAP; provided, however, that the
term Guaranty Obligations shall not include (i) endorsements for deposit or
collection in the ordinary course of business,

 

10



--------------------------------------------------------------------------------

(ii) obligations under purchased power contracts or (iii) obligations of such
Person otherwise constituting Guaranty Obligations under this definition to
provide contingent equity support, to keep well, to purchase assets, goods,
securities or services, to take or pay or to maintain financial statement
conditions or otherwise in respect of any Subsidiary or Affiliate of such Person
in connection with the non-utility non-recourse financing activities of such
Subsidiary or Affiliate.

“Hybrid Equity Securities” means any securities issued by a Borrower or a
financing vehicle of a Borrower that (i) are classified as possessing a minimum
of “minimal equity content” by S&P, Basket B equity credit by Moody’s, and 25%
equity credit by Fitch and (ii) require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Revolving Loans and all other amounts due under this Credit Agreement.

“Impacted Interest Period” has the meaning set forth in the definition of
“Interbank Offered Rate”.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of a Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page or LIBOR02 Page (or, in
the event such rate does not appear on such Reuters pages or screens, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) as the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over administration of such rate) for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBOR01 Page or
LIBOR02 Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%). If the Screen Rate
is not available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the Interbank Offered Rate shall be the
Interpolated Rate at such time. “Interpolated Rate” means, at any time, the rate
per annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that

 

11



--------------------------------------------------------------------------------

Screen Rate is available in Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time.

“Interest Payment Date” means (a) as to Base Rate Loans of any Borrower, the
last day of each fiscal quarter of such Borrower and the Maturity Date, (b) as
to Eurodollar Loans of any Borrower, the last day of each applicable Interest
Period and the Maturity Date and (c) as to Absolute Rate Competitive Bid Loans
of any Borrower, the last day of the Interest Period for each Absolute Rate
Competitive Bid Loan and the Maturity Date. If an Interest Payment Date falls on
a date which is not a Business Day, such Interest Payment Date shall be deemed
to be the next succeeding Business Day, except that in the case of Eurodollar
Loans where the next succeeding Business Day falls in the next succeeding
calendar month, then such Interest Payment Date shall be deemed to be the
immediately preceding Business Day.

“Interest Period” means, (a) as to Eurodollar Loans, a period of 7 days (in the
case of new money borrowings) and one, two or three months’ duration, as the
relevant Borrower may elect, commencing, in each case, on the date of the
borrowing (including continuations and conversions of Eurodollar Revolving
Loans) and (b) with respect to Absolute Rate Competitive Bid Loans, a period
beginning on the date the Absolute Rate Competitive Bid Loan is made and ending
on the date specified in the respective Competitive Bid whereby the offer to
make such Absolute Rate Competitive Loan was extended, which shall not be less
than 7 days nor more than 360 days duration; provided, however, (i) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then such Interest Period shall end on the next preceding Business Day), (ii) no
Interest Period shall extend beyond the Maturity Date and (iii) with respect to
Eurodollar Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last Business Day of such
calendar month.

“Interpolated Rate” has the meaning set forth in the definition of “Interbank
Offered Rate”.

“Issuing Lender” means, with respect to any Letter of Credit, the issuer
thereof, which shall be JPMCB, Bank of America, N.A., Barclays Bank PLC, Mizuho
Bank, Ltd., Wells Fargo Bank, N.A., BNP Paribas or any affiliate thereof, or one
or more consenting Lenders selected by the Joint Lead Arrangers in consultation
with and satisfactory to the Borrowers, each in its capacity as issuer of any
Letter of Credit.

“Joint Lead Arrangers” means JPMCB, Mizuho Bank, Ltd., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Barclays Bank PLC and Wells Fargo Securities, LLC.

“JPMCB” means JPMorgan Chase Bank, N.A.

“L/C Commitment” means $1,500,000,000.

 

12



--------------------------------------------------------------------------------

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5. The L/C Obligation of any
Lender at any time shall be its Commitment Percentage of the total L/C
Obligations at such time.

“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b). Unless the context otherwise requires, the
term “Lenders” includes the Issuing Lender.

“Letter of Credit” has the meaning set forth in Section 5.1(a).

“Letter of Credit Fees” has the meaning set forth in Section 5.3(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Loan” means any loan made by any Lender pursuant to this Credit Agreement.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by a Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases (other than repayments, prepayments, redemptions or repurchases that
are to be settled by the issuance of equity securities by a Borrower or the
proceeds of which are concurrently applied to purchase equity securities from a
Borrower), in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement.

“Material Adverse Effect” means with respect to any Borrower a material adverse
effect, after taking into account applicable insurance, if any, on (a) the
operations, financial condition or business of such Borrower, (b) the ability of
such Borrower to perform its obligations under this Credit Agreement or (c) the
validity or enforceability of this Credit Agreement or any of the other Credit
Documents against such Borrower, or the rights and remedies of the Lenders
against such Borrower hereunder or thereunder; provided, however, that a
transfer of assets permitted under and in compliance with Section 9.3 shall not
be considered to have a Material Adverse Effect.

“Material Subsidiary” shall mean (i) with respect to any Borrower, a Subsidiary
of such Borrower whose total assets (as determined in accordance with GAAP)
represent at least 20% of the total assets of such Borrower, on a consolidated
basis and (ii) notwithstanding the foregoing, VaPower with respect to DRI.

 

13



--------------------------------------------------------------------------------

“Maturity Date” means April 24, 2020 or such later date as shall be determined
pursuant to the provisions of Section 2.8, or if such date is not a Business
Day, the Business Day next succeeding such date.

“Maximum L/C Commitment” has the meaning set forth in Section 5.1(c) hereof.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

“Net Worth” means with respect to any Borrower, as of any date, the
shareholders’ equity or net worth of such Borrower and its Consolidated
Subsidiaries (including, but not limited to, the value of any Mandatorily
Convertible Securities, Trust Preferred Securities, Hybrid Equity Securities and
Preferred Stock; but, excluding the accumulated other comprehensive income or
loss component of shareholders’ equity (“AOCI”), such AOCI to be computed
assuming that such Borrower was entitled to utilize hedge accounting treatment
for applicable interest expense and interest income items identified by such
Borrower), on a consolidated basis, as determined in accordance with GAAP except
as otherwise noted above.

“Non-Recourse Debt” means Indebtedness (a) as to which no Borrower (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (ii) is directly or indirectly liable as a
guarantor or otherwise, or (iii) constitutes the lender; (b) no default with
respect to which would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of any Borrower to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders will not have any recourse to the stock or assets of any Borrower (other
than the specific assets pledged to secure such Indebtedness) and the relevant
legal documents so provide.

“Non-Regulated Assets” means with respect to any Borrower, the operations that
are not regulated by a Governmental Authority with respect to ratemaking (i.e.,
merchant generation, exploration and production, producer services or retail
supply assets of the Borrower).

“Notes” means the collective reference to the Revolving Loan Notes and the
Competitive Bid Loan Notes of the Borrowers.

 

14



--------------------------------------------------------------------------------

“Notice of Borrowing” means a request by a Borrower for a Loan in the form of
Exhibit 2.2(a).

“Notice of Continuation/Conversion” means a request by a Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any date that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates is published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Credit Agreement.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Offered Increase Amount” has the meaning set forth in Section 2.6(a).

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“Overnight Bank Funding Rate” means, for any date, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 8.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate of a Borrower.

“Preferred Stock” means any Capital Stock issued by a Borrower that is entitled
to preference or priority over any other Capital Stock of such Borrower in
respect of the payment of dividends or distribution of assets upon liquidation,
or both.

 

15



--------------------------------------------------------------------------------

“Prime Rate” means the per annum rate of interest established from time to time
by JPMCB at its principal office in New York, New York as its Prime Rate. Any
change in the interest rate resulting from a change in the Prime Rate shall
become effective as of 12:01 a.m. of the Business Day on which each change in
the Prime Rate is announced by the Administrative Agent. The Prime Rate is a
reference rate used by the Administrative Agent in determining interest rates on
certain loans and is not intended to be the lowest rate of interest charged on
any extension of credit to any debtor.

“Questar Gas” means Questar Gas Company, a Utah corporation, and its successors
and permitted assigns.

“Questar Gas Sublimit” means $250,000,000 as such amount may be adjusted
pursuant to Sections 2.6(e) and 2.9.

“Rating” means the rating assigned by S&P, Moody’s or Fitch to a Borrower based
on such Borrower’s senior, unsecured, non-credit-enhanced obligations.

“Register” has the meaning set forth in Section 12.3(c).

“Regulation A, D, T, U or X” means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

“Reimbursement Obligation” means the obligation of each Borrower to reimburse an
Issuing Lender pursuant to Section 5.5 for amounts drawn under each Letter of
Credit issued by such Issuing Lender for the account of such Borrower.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Requested Maturity Date” has the meaning set forth in Section 2.8(a).

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied by the Revolving Loan Commitment and (b) at any time after the
termination of the Commitments, the sum of (i) the outstanding amount of Loans
owed to such Lender and (ii) such Lender’s Commitment Percentage of the L/C
Obligations then outstanding.

“Responsible Officer” means, with respect to any Borrower, each of the Chief
Financial Officer, the Treasurer and any Assistant Treasurer – Corporate
Finance, of such Borrower.

“Restatement Effective Date” has the meaning set forth in Section 6.1B hereof.

 

16



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made by the Lenders to a Borrower pursuant to
Section 2.1(a) hereof.

“Revolving Loan Commitment” means Five Billion Dollars ($5,000,000,000), as such
amount may be otherwise reduced in accordance with Section 2.5 or increased in
accordance with Section 2.6.

“Revolving Loan Commitment Increase Notice” has the meaning set forth in Section
2.6(a).

“Revolving Loan Notes” means with respect to any Borrower the promissory notes
of such Borrower in favor of each Lender evidencing the Revolving Loans made to
such Borrower and substantially in the form of Exhibit 2.7(a), as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

“S&P” means S&P Global Ratings, a business unit of Standard & Poor’s Financial
Services LLC or any successor in the business of rating securities.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Credit Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person
described in clause (a) or (b) above.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by OFAC or the U.S. Department of State.

“Screen Rate” has the meaning set forth in the definition of “Interbank Offered
Rate”.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person’s assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

“SPV” has the meaning set forth in Section 12.18 hereof.

“Sublimit” means, individually, the DRI Sublimit, VaPower Sublimit, the DG
Sublimit or the Questar Gas Sublimit and collectively, the “Sublimits”.

 

17



--------------------------------------------------------------------------------

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Credit Agreement shall refer to a Subsidiary or Subsidiaries of a Borrower.

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

“Taxes” has the meaning set forth in Section 4.4(a).

“Terminating Lender” has the meaning set forth in Section 2.8(a).

“Total Funded Debt” means with respect to each Borrower all Funded Debt of such
Borrower and its Consolidated Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP except as otherwise provided in this Credit
Agreement.

“Trust Preferred Securities” means the preferred securities issued by a
subsidiary capital trust established by any of the Borrowers outstanding on the
date hereof and reflected as Unsecured Junior Subordinated Notes Payable to
Affiliated Trust, 8.4%, due 2031, in the financial statements of any of the
Borrowers for the fiscal year ended December 31, 2015, and any additional trust
preferred securities that are substantially similar thereto, along with the
junior subordinated debt obligations of any of the Borrowers, so long as (a) the
terms thereof require no repayments or prepayments and no mandatory redemptions
or repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement, (b) such securities are
subordinated and junior in right of payment to all obligations of such Borrower
for or in respect of borrowed money and (c) the obligors in respect of such
preferred securities and subordinated debt have the right to defer interest and
dividend payments, in each case, to substantially the same extent as such
currently outstanding preferred securities or on similar terms customary for
trust preferred securities and not materially less favorable to the interests of
such Borrower or the Lenders.

“Utilized Revolving Commitment” means, for any Borrower for any day from the
Closing Date to the Maturity Date, an amount equal to the sum of (a) the
aggregate principal amount of all Loans outstanding on such day to such Borrower
and (b) the aggregate L/C Obligations of such Borrower then outstanding.

 

18



--------------------------------------------------------------------------------

“VaPower” means Virginia Electric and Power Company, a Virginia corporation and
its successors and permitted assigns.

“VaPower Indenture” means the first mortgage bond indenture, dated November 1,
1935, by and between VaPower and The Bank of New York Mellon (successor to
JPMorgan Chase Bank, N.A., formerly known as The Chase Manhattan Bank and The
Chase National Bank of the City of New York), as supplemented and amended
through the date hereof and as the same may be hereafter amended, supplemented
and/or amended and restated or replaced in its entirety.

“VaPower Sublimit” means $1,750,000,000 as such amount may be adjusted pursuant
to Sections 2.6(e) and 2.9.

“Wholly-Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law and outstanding publicly owned Preferred
Stock of VaPower, Dominion Gas or Questar Gas) is owned by such Person directly
and/or through other Wholly Owned Subsidiaries.

“Withholding Agent” means any Borrower or the Administrative Agent, as
determined by applicable law.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Sections”, “Schedules” and
“Exhibits” shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1; provided,
however, if (a) a Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within

 

19



--------------------------------------------------------------------------------

30 days after delivery of such financial statements, then such calculations
shall be made on a basis consistent with the most recent financial statements
delivered by such Borrower to the Lenders as to which no such objection shall
have been made.

1.4 Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

SECTION 2. LOANS

2.1 Revolving Loan Commitment.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans to each Borrower in Dollars, at
any time and from time to time, during the Commitment Period (each a “Revolving
Loan” and collectively the “Revolving Loans”); provided that (i) the Utilized
Revolving Commitments of (A) DRI shall not exceed the DRI Sublimit, (B) VaPower
shall not exceed the VaPower Sublimit, (C) Dominion Gas shall not exceed the DG
Sublimit, (D) Questar Gas shall not exceed the Questar Gas Sublimit, and (E) the
Borrowers on any day shall not exceed the Revolving Loan Commitment and
(ii) with respect to each individual Lender, the Lender’s pro rata share of the
sum of outstanding Revolving Loans plus the L/C Obligations then outstanding on
any day shall not exceed such Lender’s Commitment Percentage of the Revolving
Loan Commitment. Revolving Loans made to any Borrower shall be the several
obligations of such Borrower. Subject to the terms and conditions of this Credit
Agreement, each Borrower may borrow, repay and reborrow the amount of the
Revolving Loan Commitment made to it.

(b) Competitive Bid Loans Subfacility.

(i) Competitive Bid Loans. Subject to the terms and conditions set forth herein,
a Borrower may, from time to time, during the period from the Closing Date until
the date occurring seven days prior to the Maturity Date, request and each
Lender may, in its sole discretion, agree to make Competitive Bid Loans to such
Borrower; provided, however, that (A) the Utilized Revolving Commitments of (I)
DRI shall not exceed the DRI Sublimit, (II) VaPower shall not exceed the VaPower
Sublimit, (III) Dominion Gas shall not exceed the DG Sublimit, (IV) Questar Gas
shall not exceed the Questar Gas Sublimit, and (V) the Borrowers on any day
shall not exceed the Revolving Loan Commitment and (B) if a Lender makes a
Competitive Bid Loan, such Lender’s obligation to make its pro rata share of any
Revolving Loan shall not be reduced thereby.

(ii) Competitive Bid Requests. Each Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request to the Administrative Agent by 10:00 a.m.
(A) with respect to a request for a Eurodollar Competitive Bid Loan, on a
Business Day four Business Days prior to the date of a requested Eurodollar
Competitive Bid Loan and (B) with respect to a request for an Absolute Rate
Competitive Bid Loan, on a Business Day not less than one nor more than five
Business Days prior to the date of the requested Absolute Rate Competitive Bid
Loan. A Competitive Bid Request must be substantially

 

20



--------------------------------------------------------------------------------

in the form of Exhibit 2.1(b)(ii), shall be accompanied by the Competitive Bid
Request Fee and shall specify (A) the date of the requested Competitive Bid Loan
(which shall be a Business Day), (B) the amount of the requested Competitive Bid
Loan, (C) whether such Borrower is requesting a Eurodollar Competitive Bid Loan
or an Absolute Rate Competitive Bid Loan and (D) the applicable Interest Period
or Interest Periods requested. The Administrative Agent shall notify the Lenders
of its receipt of a Competitive Bid Request and the contents thereof and invite
the Lenders to submit Competitive Bids in response thereto. Such Borrower may
not request a Competitive Bid for more than three different Interest Periods per
Competitive Bid Request nor request Competitive Bid Requests more frequently
than four times every calendar month.

(iii) Competitive Bid Procedure. Each Lender may, in its sole discretion, make
one or more Competitive Bids to the relevant Borrower in response to a
Competitive Bid Request. Each Competitive Bid must be received by the
Administrative Agent not later than 10:00 a.m. (A) with respect to a request for
a Eurodollar Competitive Bid Loan, three Business Days prior to the date of the
requested Eurodollar Competitive Bid Loan and (B) with respect to a request for
an Absolute Rate Competitive Bid Loan, on the proposed date of the requested
Absolute Rate Competitive Bid Loan; provided, however, that should the
Administrative Agent, in its capacity as a Lender, desire to submit a
Competitive Bid it shall notify such Borrower of its Competitive Bid and the
terms thereof not later than 15 minutes prior to the time the other Lenders are
required to submit their Competitive Bids. A Lender may offer to make all or
part of the requested Competitive Bid Loan and may submit multiple Competitive
Bids in response to a Competitive Bid Request. Any Competitive Bid must specify
(I) the particular Competitive Bid Request as to which the Competitive Bid is
submitted, (II) the minimum (which shall be not less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof) and maximum principal
amounts of the requested Competitive Bid Loan or Loans which the Lender is
willing to make and (III) the applicable interest rate or rates and Interest
Period or Interest Periods therefor. A Competitive Bid submitted by a Lender in
accordance with the provisions hereof shall be irrevocable. The Administrative
Agent shall promptly notify the relevant Borrower of all Competitive Bids made
and the terms thereof. The Administrative Agent shall send a copy of each of the
Competitive Bids to such Borrower and each of the Lenders for their respective
records as soon as practicable.

(iv) Acceptance of Competitive Bids. Each Borrower may, in its sole discretion,
subject only to the provisions of this subsection (iv), accept or refuse any
Competitive Bid offered to it. To accept a Competitive Bid, the relevant
Borrower shall give oral notification of its acceptance of any or all such
Competitive Bids (which shall be promptly confirmed in writing) to the
Administrative Agent by 11:00 a.m. (A) with respect to a request for a
Eurodollar Competitive Bid Loan, three Business Days prior to the date of the
requested Eurodollar Competitive Bid Loan and (B) with respect to a request for
an Absolute Rate Competitive Bid Loan, on the proposed date of the Absolute Rate
Competitive Bid Loan; provided, however, (I) the failure by such Borrower to
give timely notice of its acceptance of a Competitive Bid shall be deemed to be
a refusal thereof, (II) to the extent Competitive Bids are for comparable
Interest Periods, such

 

21



--------------------------------------------------------------------------------

Borrower may accept Competitive Bids only in ascending order of rates, (III) the
aggregate amount of Competitive Bids accepted by such Borrower shall not exceed
the principal amount specified in the Competitive Bid Request, (IV) if such
Borrower shall accept a bid or bids made at a particular Competitive Bid Rate,
but the amount of such bid or bids shall cause the total amount of bids to be
accepted by such Borrower to be in excess of the amount specified in the
Competitive Bid Request, then such Borrower shall accept a portion of such bid
or bids in an amount equal to the amount specified in the Competitive Bid
Request less the amount of all other Competitive Bids accepted with respect to
such Competitive Bid Request, which acceptance in the case of multiple bids at
such Competitive Bid Rate, shall be made pro rata in accordance with the amount
of each such bid at such Competitive Bid Rate and (V) no bid shall be accepted
for a Competitive Bid Loan unless such Competitive Bid Loan is in a minimum
principal amount of $5,000,000 and integral multiples of $1,000,000 in excess
thereof, except that where a portion of a Competitive Bid is accepted in
accordance with the provisions of clause (IV) of subsection (iv) hereof, then in
a minimum principal amount of $500,000 and integral multiples of $100,000 (but
not in any event less than the minimum amount specified in the Competitive Bid),
and in calculating the pro rata allocation of acceptances of portions of
multiple bids at a particular Competitive Bid Rate pursuant to clause (IV) of
subsection (iv) hereof, the amounts shall be rounded to integral multiples of
$100,000 in a manner which shall be in the discretion of such Borrower. A notice
of acceptance of a Competitive Bid given by a Borrower in accordance with the
provisions hereof shall be irrevocable. The Administrative Agent shall, not
later than noon (I) with respect to a Eurodollar Competitive Bid Loan, three
Business Days prior to the date of such Eurodollar Competitive Bid Loan and (II)
with respect to an Absolute Rate Competitive Bid Loan, on the proposed date of
such Competitive Bid Loan, notify each bidding Lender whether or not its
Competitive Bid has been accepted (and if so, in what amount and at what
Competitive Bid Rate), and each successful bidder will thereupon become bound,
subject to the other applicable conditions hereof, to make the Competitive Bid
Loan in respect of which its bid has been accepted.

(v) Funding of Competitive Bid Loans. Each Lender which is to make a Competitive
Bid Loan shall make its Competitive Bid Loan available to the Administrative
Agent by 2:00 p.m. on the date specified in the Competitive Bid Request by
deposit of immediately available funds at the office of the Administrative Agent
in New York, New York or at such other address as the Administrative Agent may
designate in writing. The Administrative Agent will, upon receipt, make the
proceeds of such Competitive Bid Loans available to the relevant Borrower.

(vi) Maturity of Competitive Bid Loans. Each Competitive Bid Loan shall mature
and be due and payable in full on the last day of the Interest Period applicable
thereto. Unless the relevant Borrower shall give notice to the Administrative
Agent otherwise (or repays such Competitive Bid Loan), or a Default or Event of
Default with respect to such Borrower exists and is continuing, such Borrower
shall be deemed to have requested Revolving Loans from all of the Lenders (in
the amount of the maturing Competitive Bid Loan and accruing interest at the
Base Rate), the proceeds of which will be used to repay such Competitive Bid
Loan.

 

22



--------------------------------------------------------------------------------

2.2 Method of Borrowing for Revolving Loans.

(a) Base Rate Loans. By no later than 11:00 a.m. on the date of a Borrower’s
request for funding of the borrowing (or for the conversion of Eurodollar
Revolving Loans to Base Rate Loans), such Borrower shall submit a Notice of
Borrowing to the Administrative Agent setting forth (i) the amount requested,
(ii) the desire to have such Revolving Loans accrue interest at the Base Rate
and (iii) except in the case of conversions of Eurodollar Revolving Loans to
Base Rate Loans, complying in all respects with Section 6.2 hereof.

(b) Eurodollar Revolving Loans. By no later than 11:00 a.m. three Business Days
prior to the date of a Borrower’s request for funding of the borrowing (or for
the conversion of Base Rate Loans to Eurodollar Revolving Loans or the
continuation of existing Eurodollar Loans), such Borrower shall submit a Notice
of Borrowing to the Administrative Agent setting forth (i) the amount requested,
(ii) the desire to have such Revolving Loans accrue interest at the Adjusted
Eurodollar Rate, (iii) the Interest Period applicable thereto, and (iv) except
in the case of conversions of Base Rate Loans to Eurodollar Revolving Loans or
the continuation of existing Eurodollar Loans, complying in all respects with
Section 6.2 hereof.

(c) Continuation and Conversion. Each Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Revolving Loans made to it for a
subsequent Interest Period, to convert Base Rate Loans made to it into
Eurodollar Revolving Loans or to convert Eurodollar Revolving Loans made to it
into Base Rate Loans. By no later than 11:00 a.m. (a) on the date of the
requested conversion of a Eurodollar Revolving Loan to a Base Rate Loan or (b)
three Business Days prior to the date for a requested continuation of a
Eurodollar Revolving Loan or conversion of a Base Rate Loan to a Eurodollar
Revolving Loan, the relevant Borrower shall provide telephonic notice to the
Administrative Agent, followed promptly by a written Notice of
Continuation/Conversion, setting forth (i) whether the relevant Borrower wishes
to continue or convert such Loans and (ii) if the request is to continue a
Eurodollar Revolving Loan or convert a Base Rate Loan to a Eurodollar Revolving
Loan, the Interest Period applicable thereto. Notwithstanding anything herein to
the contrary, (i) except as provided in Section 4.1 hereof, Eurodollar Revolving
Loans may be converted to Base Rate Loans only on the last day of an Interest
Period applicable thereto; (ii) Eurodollar Revolving Loans may be continued and
Base Rate Loans may be converted to Eurodollar Revolving Loans only if no
Default or Event of Default with respect to the relevant Borrower is in
existence on the date of such extension or conversion; (iii) any continuation or
conversion must comply with Sections 2.2(a) or 2.2(b) hereof, as applicable; and
(iv) failure by such Borrower to properly continue Eurodollar Revolving Loans at
the end of an Interest Period shall be deemed a conversion to Base Rate Loans.

2.3 Funding of Revolving Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Revolving Loans available to the Administrative Agent by 1:00 p.m.
on the date specified in the Notice of Borrowing by deposit (in Dollars) of
immediately available funds at the offices of the Administrative Agent at its
principal office in New York, New York, or at such other address as the
Administrative Agent may designate in writing. All Revolving Loans shall be made
by the Lenders pro rata on the basis of each Lender’s Commitment Percentage.

 

23



--------------------------------------------------------------------------------

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. The Administrative Agent will make the
proceeds of such Revolving Loans available to the relevant Borrower promptly
after it receives funds from the Lenders as described in the preceding
paragraph. Unless the Administrative Agent shall have been notified by any
Lender prior to the time of any such Loan that such Lender does not intend to
make available to the Administrative Agent its portion of the Loans to be made
on such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Loans, and the
Administrative Agent in reliance upon such assumption, may (in its sole
discretion without any obligation to do so) make available to the relevant
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the relevant
Borrower and such Borrower shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from the Lender or such Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to such Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (a) the applicable rate for such Loan pursuant to the Notice
of Borrowing, if recovered from such Borrower, and (b) the Federal Funds Rate,
if recovered from a Lender.

2.4 Minimum Amounts of Revolving Loans.

Each request for Revolving Loans shall be, in the case of Eurodollar Revolving
Loans, in an aggregate principal amount that is not less than the lesser of
$10,000,000 or the remaining amount available to be borrowed and, in the case of
Base Rate Loans, in an aggregate principal amount that is not less than the
lesser of $5,000,000 or the remaining amount available to be borrowed. Any
Revolving Loan requested shall be in an integral multiple of $1,000,000 unless
the request is for all of the remaining amount available to be borrowed.

2.5 Reductions of Revolving Loan Commitment.

Upon at least three Business Days’ notice, Dominion Resources, on its own behalf
and/or acting on the request of any other Borrower, shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving
Loan Commitment available to it and/or such other Borrower at any time or from
time to time; provided that (a) each partial reduction shall be in an aggregate
amount at least equal to $10,000,000 and in integral multiples of $1,000,000
above such amount, (b) no reduction shall be made which would reduce the
Revolving Loan Commitment to an amount less than the Utilized Revolving
Commitment and (c) each such reduction shall have the effect of reducing each
Borrower’s Sublimit in a pro rata amount. Any reduction in (or termination of)
the Revolving Loan Commitment shall be permanent and may not be reinstated
(except as may be otherwise provided pursuant to Section 2.6).

 

24



--------------------------------------------------------------------------------

2.6 Revolving Loan Commitment Increase.

(a) The Borrowers shall have the right to increase the Revolving Loan
Commitments pursuant to this Section 2.6 subject to the restrictions of
subsection 2.6(d) below (any such increase, a “Commitment Increase”) provided
that (i) no Default or Event of Default has occurred and is continuing on the
date of the Commitment Increase or shall result from the proposed Commitment
Increase and (ii) the representations and warranties contained in Section 7 and
in the other Credit Documents shall be true and correct in all material respects
on and as of the date of the Commitment Increase as if made on and as of such
date (or, if any such representation and warranty is expressly stated to have
been made as of a specific date, as of such specific date). In the event that
the Borrowers wish to increase the aggregate Revolving Loan Commitment at any
time, the Borrowers shall notify the Administrative Agent in writing of the
amount (the “Offered Increase Amount”) of such proposed increase (such notice, a
“Revolving Loan Commitment Increase Notice”); provided, that the aggregate
amount of any such increase in the Revolving Loan Commitment shall be at least
$25,000,000. Each Revolving Loan Commitment Increase Notice shall specify which
Lenders and/or other banks, financial institutions or other entities the
Borrowers desire to participate in such Commitment Increase. The Borrowers or,
if requested by the Borrowers, the Administrative Agent, will notify such
Lenders and/or other banks, financial institutions or other entities of such
offer.

(b) Any additional bank, financial institution or other entity which the
Borrowers select to offer participation in the Commitment Increase and which
elects to become a party to this Credit Agreement and provide a commitment in an
amount so offered and accepted by it pursuant to subsection 2.6(a) shall execute
an Additional Lender Supplement (in substantially the form specified by the
Administrative Agent, each an “Additional Lender Supplement”) with the Borrowers
and the Administrative Agent, whereupon such bank, financial institution or
other entity (herein called an “Additional Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Credit Agreement, and Schedule 1.1
shall be deemed to be amended to add the name and Commitment of such Additional
Lender, provided that (i) the Commitment of any such new Additional Lender shall
be in an amount not less than $25,000,000 and (ii) any Additional Lender shall
be reasonably acceptable to the Administrative Agent and each Issuing Lender.

(c) Any existing Lender which accepts an offer to it by the Borrowers to
increase its Commitment pursuant to Section 2.6 shall, in each case, execute a
Commitment Increase Supplement (in substantially the form specified by the
Administrative Agent, each a “Commitment Increase Supplement”) with the
Borrowers and the Administrative Agent whereupon such Lender shall be bound by
and entitled to the benefits of this Credit Agreement with respect to the full
amount of its Commitment as so increased, and Schedule 1.1 shall be deemed to be
amended to so increase the Commitment of such Lender.

(d) Notwithstanding anything to the contrary in this Section 2.6, it is
understood and agreed that the Borrowers have, as of the Restatement Effective
Date, previously implemented a Commitment Increase, and (i) in no event shall
any further Commitment Increase

 

25



--------------------------------------------------------------------------------

or transaction effected pursuant to this Section 2.6 cause the aggregate
Revolving Loan Commitment hereunder to exceed $5,000,000,000 absent a further
amendment to this Credit Agreement, and (ii) no existing Lender shall have any
obligation to increase its Commitment unless it agrees to do so in its sole
discretion.

(e) At the time the Borrowers submit a Revolving Loan Commitment Increase
Notice, they shall advise the Lenders of the allocations of the applicable
Commitment Increase to their respective Sublimits, which allocations would
become effective to increase the applicable Sublimits upon the effectiveness of
such Commitment Increase pursuant hereto.

2.7 Notes.

(a) Revolving Loan Notes. The Revolving Loans made by the Lenders to a Borrower
shall be evidenced, upon request by any Lender, by a promissory note of such
Borrower payable to each Lender in substantially the form of Exhibit 2.7(a)
hereto (the “Revolving Loan Notes”) and in a principal amount equal to the
amount of such Lender’s Commitment Percentage of the Revolving Loan Commitment
as originally in effect.

(b) Competitive Bid Loan Notes. The Competitive Bid Loans made by the Lenders to
a Borrower shall be evidenced, upon request by any Lender, by a promissory note
of such Borrower payable to each Lender in substantially the form of Exhibit
2.7(b) hereto (the “Competitive Bid Loan Notes”) and in a principal amount equal
to the Revolving Loan Commitment as originally in effect.

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to each Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of such Borrower to make a
payment when due of any amount owing hereunder or under any Note in respect of
the Loans to be evidenced by such Note, and each such recordation or endorsement
shall be conclusive and binding absent manifest error.

2.8 Extension of Maturity Date

(a) On any anniversary of the Closing Date prior to the Maturity Date, the
Borrowers may request to extend the then-applicable Maturity Date (the “Existing
Maturity Date”) for an additional one-year period (an “Extension Period”) to the
date that is one year after the Existing Maturity Date (the “Requested Maturity
Date”); provided that the Borrowers may extend the Maturity Date for a maximum
two (2) such Extension Periods (it is understood and agreed that the Borrowers
have, as of the Restatement Effective Date, previously implemented one (1) of
the maximum two (2) such Extension Periods). The Borrowers may make such request
in a notice given as herein provided and substantially in the form attached
hereto as Exhibit 2.8(a) (the “Extension of Maturity Date Request”) to the
Administrative Agent not less than 30 days and not more than 90 days prior to
any anniversary of the Closing Date, so long as (i) each of the representations
and warranties contained in Section 7 and in the other Credit Documents shall be
true and correct in all material respects on and as of the date of such notice
and as of the commencement date of the relevant Extension Period as if made on
and as of each date (or, if any

 

26



--------------------------------------------------------------------------------

such representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the date of such notice and as of the
commencement date of the relevant Extension Period. Each Lender, acting in its
sole discretion, shall, not later than a date 30 days after its receipt of any
such notice from the Administrative Agent, notify the Borrowers and the
Administrative Agent in writing of its election to extend or not to extend the
Existing Maturity Date with respect to its Commitment. Any Lender which shall
not timely notify the Borrowers and the Administrative Agent of its election to
extend the Existing Maturity Date shall be deemed not to have elected to extend
the Existing Maturity Date with respect to its Commitment (any Lender who timely
notifies the Borrowers and the Administrative Agent of an election not to extend
or fails to timely notify the Borrowers and the Administrative Agent of its
election being referred to as a “Terminating Lender” and all such Lenders,
collectively, the “Terminating Lenders”). The election of any Lender to agree to
a requested extension shall not obligate any other Lender to agree to such
requested extension.

(b) If and only if (i) one or more Lenders shall have agreed in writing during
the 30 day period referred to in Section 2.8(a) to extend the Existing Maturity
Date and (ii) the Borrowers shall have submitted to the Administrative Agent, on
the commencement date of the relevant Extension Period, a certificate of the
Borrowers, substantially in the form of Exhibit 2.8(b) (the “Extension of
Maturity Date Certificate”), stating that (x) the representations and warranties
made by each Borrower in or pursuant to the Credit Documents are true and
correct in all material respects on and as of the date thereof (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (y) no Default or Event of Default
by each Borrower has occurred and is continuing, then (A) the Commitments of the
Lenders other than Terminating Lenders (the “Continuing Lenders”, each a
“Continuing Lender”) shall, subject to the other provisions of this Credit
Agreement, be extended to the Requested Maturity Date specified in the Extension
of Maturity Date Request from the Borrowers, and as to such Lenders the term
“Maturity Date”, as used herein, shall on and after the date as of which the
requested extension is effective mean such Requested Maturity Date, provided
that if such date is not a Business Day, then such Requested Maturity Date shall
be the next succeeding Business Day and (B) the Commitments and L/C Commitment
share (if applicable) of the Terminating Lenders shall continue until the
Existing Maturity Date and shall then terminate, and as to the Terminating
Lenders, the term “Maturity Date”, as used herein, shall continue to mean the
Existing Maturity Date. The Administrative Agent shall promptly notify (x) the
Lenders of any Extension of Maturity Date Request, (y) the Lenders and the
Borrowers of any extension of the Existing Maturity Date pursuant to this
Section 2.8 and (z) the Borrowers and the Lenders of any Lender which becomes a
Terminating Lender.

(c) In the event that the Maturity Date shall have been extended for the
Continuing Lenders in accordance with paragraph 2.8(b) above and, in connection
with such extension, there are Terminating Lenders, the Borrowers may, at their
own expense and in their sole discretion and prior to the Existing Maturity
Date, require any Terminating Lender to transfer and assign its interests,
rights and obligations under this Credit Agreement in accordance with Section
4.5 to an Eligible Assignee that shall assume such assigned obligations and that
shall agree that its Commitment will expire on the Maturity Date in effect for
Continuing Lenders; provided, however, that the Borrowers shall have given
written notice to the Administrative

 

27



--------------------------------------------------------------------------------

Agent in the case of an assignee that is not a Lender. Any such Eligible
Assignee’s initial Maturity Date shall be the Maturity Date in effect for the
Continuing Lenders at the time of such assignment. The Borrowers shall not be
permitted to require a Lender to assign any part of its interests, rights and
obligations under this Credit Agreement pursuant to this Section 2.8(c) unless
the Borrowers have notified such Lender of their intention to require the
assignment thereof at least ten days prior to the proposed assignment date. Any
Eligible Assignee which becomes a Lender as a result of such an assignment made
pursuant to this Section 2.8(c) shall be deemed to have consented to the
applicable Extension of Maturity Date Request and, therefore, shall not be a
Terminating Lender.

(d) Revolving Loans or L/C Obligations owing to any Terminating Lender on the
Existing Maturity Date with respect to such Terminating Lender shall be repaid
in full, with accrued interest and all other amounts then due and owing thereon,
on the Existing Maturity Date with respect to such Terminating Lender.

2.9 Adjustment of Sublimits.

So long as no Event of Default exists with respect to any Borrower and the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents (excluding clause (ii) of the second paragraph of Section 7.6
and excluding Section 7.9) are true and correct in all material respects on and
as of the date of a Sublimit Adjustment Letter with the same effect as if made
on such date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date), upon five
Business Days’ notice to the Administrative Agent pursuant to a Sublimit
Adjustment Letter substantially in the form of Exhibit 2.9, the Borrowers may up
to six times in a calendar year reallocate the amounts of their Sublimits
between their respective Sublimits, provided that the DG Sublimit shall not at
any time exceed $1,000,000,000 and the Questar Gas Sublimit shall not at any
time exceed $500,000,000.

SECTION 3. PAYMENTS

3.1 Interest.

(a) Interest Rate.

(i) All Base Rate Loans made to a Borrower shall accrue interest at the Base
Rate with respect to such Borrower.

(ii) All Eurodollar Loans made to a Borrower shall accrue interest at the
Adjusted Eurodollar Rate with respect to such Borrower applicable to such
Eurodollar Loan.

(iii) All Competitive Bid Loans shall accrue interest at the applicable
Competitive Bid Rate with respect to each Competitive Bid Loan.

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default with respect to any Borrower, the principal of and, to
the extent permitted by law, interest on the Loans outstanding to such Borrower
and any other amounts owing by such

 

28



--------------------------------------------------------------------------------

Borrower hereunder or under the other Credit Documents shall bear interest,
payable on demand, at a per annum rate equal to 2% plus the rate which would
otherwise be applicable (or if no rate is applicable, then the rate for Loans
outstanding to such Borrower that are Base Rate Loans plus 2% per annum).

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

3.2 Prepayments.

(a) Voluntary Prepayments. Each Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 4.3 hereof and
(ii) each such partial prepayment of Loans shall be in the minimum principal
amount of $10,000,000. Amounts prepaid hereunder shall be applied as such
Borrower may elect; provided that if such Borrower fails to specify the
application of a voluntary prepayment then such prepayment shall be applied in
each case first to Base Rate Loans of such Borrower and then to Eurodollar
Revolving Loans of such Borrower in direct order of Interest Period maturities.

(b) Mandatory Prepayments. If at any time the amount of the Utilized Revolving
Commitment exceeds the Revolving Loan Commitment, one or more of the Borrowers
shall immediately make a principal payment to the Administrative Agent in the
manner and in an amount necessary to be in compliance with Section 2.1
hereof. Any payments made under this Section 3.2(b) shall be subject to Section
4.3 hereof and shall be applied first to Base Rate Loans of the relevant
Borrower, then to Eurodollar Revolving Loans of the relevant Borrower in direct
order of Interest Period maturities, then to Competitive Bid Loans of the
relevant Borrower pro rata among all Lenders holding same.

3.3 Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.

3.4 Fees

(a) Facility Fees.

(i) In consideration of the Revolving Loan Commitment being made available by
the Lenders hereunder, DRI agrees to pay to the Administrative Agent (for itself
and on behalf of VaPower, DG, and Questar Gas), for the pro rata benefit of each
Lender (except as otherwise provided in Section 12.9 with respect to a
Defaulting Lender), a per annum fee equal to the Applicable Percentage for
Facility Fees multiplied by the Revolving Loan Commitment (the “Facility Fees”).

(ii) The accrued Facility Fees shall be due and payable in arrears on each Fee
Payment Date (as well as on any date that the Revolving Loan Commitment is
reduced) for the immediately preceding fiscal quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.

(b) Administrative Fees. Dominion Resources agrees to pay to the Administrative
Agent an annual fee as agreed to between the Borrowers and the Administrative
Agent.

 

29



--------------------------------------------------------------------------------

3.5 Place and Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by each Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in New York, New York, except payments to be
made directly to an Issuing Lender as provided herein. Each Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Loans, fees or other amounts payable by such Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

3.6 Pro Rata Treatment.

Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Facility Fees and Letter of
Credit Fees, each reduction of the Revolving Loan Commitment, and each
conversion or continuation of any Revolving Loans, shall be allocated pro rata
among the Lenders in accordance with the respective Commitment Percentages.

3.7 Computations of Interest and Fees.

(a) Except for Base Rate Loans computed using the Prime Rate, on which interest
shall be computed on the basis of a 365 or 366 day year as the case may be, all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days.

(b) It is the intent of the Lenders and each Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrowers are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced

 

30



--------------------------------------------------------------------------------

to the maximum non-usurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value which is characterized as interest on the Loans
under applicable law and which would, apart from this provision, be in excess of
the maximum lawful amount, an amount equal to the amount which would have been
excessive interest shall, without penalty, be applied to the reduction of the
principal amount owing on the Loans of the relevant Borrower and not to the
payment of interest, or refunded to the relevant Borrower or the other payor
thereof if and to the extent such amount which would have been excessive exceeds
such unpaid principal amount of the Loans of the relevant Borrower. The right to
demand payment of the Loans of any Borrower or any other indebtedness evidenced
by any of the Credit Documents does not include the right to receive any
interest which has not otherwise accrued on the date of such demand, and the
Lenders do not intend to charge or receive any unearned interest in the event of
such demand. All interest paid or agreed to be paid to the Lenders with respect
to the Loans shall, to the extent permitted by applicable law, be amortized,
prorated, allocated, and spread throughout the full stated term (including any
renewal or extension) of the Loans so that the amount of interest on account of
such indebtedness does not exceed the maximum non-usurious amount permitted by
applicable law.

3.8 Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Revolving Loan or L/C Obligation owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans, in such amounts and with such other adjustments
from time to time, as shall be equitable in order that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Credit Agreement. Each Lender further agrees that if a payment to a Lender
(which is obtained by such Lender through the exercise of a right of set-off,
banker’s lien, counterclaim or otherwise) shall be rescinded or must otherwise
be restored, each Lender which shall have shared the benefit of such payment
shall, by repurchase of a participation theretofore sold, return its share of
that benefit to each Lender whose payment shall have been rescinded or otherwise
restored. Each Borrower agrees that any Lender so purchasing such a
participation in Loans made to such Borrower may, to the fullest extent
permitted by law, exercise all rights of payment, including set-off, banker’s
lien or counterclaim, with respect to such participation as fully as if such
Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender shall fail to remit to the Administrative Agent or any other
Lender an amount payable by such Lender to the Administrative Agent or such
other Lender pursuant to this Credit Agreement on the date when such amount is
due, such payments shall accrue interest thereon, for each day from the date
such amount is due until the day such amount is paid to the Administrative Agent
or such other Lender, at a rate per annum equal to the Federal Funds Rate.

 

31



--------------------------------------------------------------------------------

3.9 Evidence of Debt.

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to a Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender by or for the account of
each Borrower from time to time under this Credit Agreement. Each Lender will
make reasonable efforts to maintain the accuracy of its account or accounts and
to promptly update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register for each Borrower
pursuant to Section 12.3(c), and a subaccount for each Lender, in which
Registers and subaccounts (taken together) shall be recorded (i) the amount,
type and Interest Period of each such Loan hereunder in accordance with the
documents submitted by a Borrower under Section 2.2, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrowers and each Lender’s share
thereof. The Administrative Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

(c) The entries made in the accounts, Registers and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of each Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Registers or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of any Borrower to repay the Loans made by such Lender to such
Borrower in accordance with the terms hereof.

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

4.1 Eurodollar Loan Provisions.

(a) Unavailability. In the event that the Administrative Agent shall have
determined in good faith (i) that U.S. dollar deposits in the principal amounts
requested with respect to a Eurodollar Loan are not generally available in the
London interbank Eurodollar market or (ii) that reasonable means do not exist
for ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
practicable thereafter, give notice of such determination to the Borrowers and
the Lenders. In the event of any such determination under clauses (i) or (ii)
above, until the Administrative Agent shall have advised the Borrowers and the
Lenders that the circumstances giving rise to such notice no longer exist,
(A) any request by a Borrower for Eurodollar Loans shall be deemed to be a
request for Base Rate Loans (or Absolute Rate Competitive Bid Loans, as the case
may be), and (B) any request by a Borrower for conversion into or continuation
of Eurodollar Revolving Loans shall be deemed to be a request for conversion
into or continuation of Base Rate Loans.

 

32



--------------------------------------------------------------------------------

(b) Change in Legality.

(i) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the relevant Borrower and to the Administrative Agent, such
Lender may:

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to such Borrower
hereunder, whereupon any request by such Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans (or
Absolute Rate Competitive Bid Loans, as the case may be), unless such
declaration shall be subsequently withdrawn; and

(B) require that all outstanding Eurodollar Loans made by it to such Borrower be
converted to Base Rate Loans (or Absolute Rate Competitive Bid Loans, as the
case may be) in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans (or Absolute Rate Competitive Bid Loans, as the
case may be).

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to such Borrower or the converted Eurodollar Loans of such Lender to such
Borrower shall instead be applied to repay the Base Rate Loans (or Absolute Rate
Competitive Bid Loans, as the case may be) made by such Lender to such Borrower
in lieu of, or resulting from the conversion of, such Eurodollar Loans.

(c) Increased Costs. If at any time a Lender or Issuing Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to the making, continuing or converting, the commitment to make or
the maintaining of any Eurodollar Loan or the issuance, the commitment to issue
or the maintaining of any Letter of Credit or any participation therein because
of (i) any change since the date of this Credit Agreement in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or such order) including, without
limitation, the imposition, modification or deemed applicability of any
reserves, deposits, liquidity or similar requirements (such as, for example, but
not limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
affecting the London interbank Eurodollar market; then the relevant Borrower
shall pay to such Lender or Issuing Lender promptly upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender or Issuing
Lender may determine in its sole discretion) as may be required to compensate
such Lender or Issuing Lender for such increased costs or reductions in amounts
receivable hereunder.

 

33



--------------------------------------------------------------------------------

Each determination and calculation made by a Lender or Issuing Lender under this
Section 4.1 shall, absent manifest error, be binding and conclusive on the
parties hereto.

Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

4.2 Capital Adequacy.

If any Lender or Issuing Lender determines that the adoption or effectiveness,
after the date hereof, of any applicable law, rule or regulation regarding
capital adequacy or liquidity, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Lender or Issuing Lender (or its parent
corporation) with any request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to any Borrower to a level below that which such Lender or Issuing Lender (or
its parent corporation) could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s or
Issuing Lender’s (or parent corporation’s) policies with respect to capital
adequacy or liquidity), then, upon notice from such Lender or Issuing Lender,
the relevant Borrower shall pay to such Lender or Issuing Lender such additional
amount or amounts (but without duplication of any amounts payable under Section
4.1(c)) as will compensate such Lender or Issuing Lender (or its parent
corporation) for such reduction. Each determination by any such Lender or
Issuing Lender of amounts owing under this Section 4.2 shall, absent manifest
error, be conclusive and binding on the parties hereto.

4.3 Compensation.

Each Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to such Borrower) which such Lender may sustain:

(a) if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans or Absolute Rate Competitive Bid Loans to
such Borrower does not occur on a date specified therefor in a Notice of
Borrowing or Competitive Bid Request to such Borrower, as the case may be;

 

34



--------------------------------------------------------------------------------

(b) if any repayment, continuation or conversion of any Eurodollar Loan or
Absolute Rate Competitive Bid Loan by such Borrower occurs on a date which is
not the last day of an Interest Period applicable thereto, including, without
limitation, in connection with any demand, acceleration, mandatory prepayment or
otherwise (including any demand under this Section 4); or

(c) if such Borrower fails to repay its Eurodollar Loans or Absolute Rate
Competitive Bid Loan when required by the terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Lender to a domestic office of that
Lender in the United States of America; provided, however, that each Lender may
fund each of its Eurodollar Loans in any manner it sees fit and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 4.3.

4.4 Taxes.

(a) Tax Liabilities. Any and all payments by a Borrower hereunder or under any
of the Credit Documents shall be made, in accordance with the terms hereof and
thereof, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes measured by net income and
franchise taxes imposed on the Administrative Agent or any Lender by the
jurisdiction under the laws of which the Administrative Agent or such Lender is
organized or transacting business or any political subdivision thereof, any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which Borrower is located, in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in this Credit
Agreement pursuant to a law in effect on the date on which (y) such Lender
acquires such interest in this Credit Agreement (other than pursuant to an
assignment request by a Borrower under Section 4.5 below) or (z) such Lender
changes its lending office, except in each case to the extent that, pursuant to
this Section 4.4, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, and any U.S.
Federal withholding Taxes imposed under FATCA (all such non-excluded taxes,
being hereinafter referred to as “Taxes”). If such Borrower shall be required by
law to deduct any Taxes or Other Taxes (as defined in Section 4.4(b)) from or in
respect of any sum payable hereunder to the Administrative Agent or any Lender,
as applicable, as determined in good faith by the applicable Withholding Agent,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 4.4) the Administrative Agent or such Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower shall make such deductions, (iii)
such Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law, and (iv) such Borrower shall
deliver to the Administrative Agent or such Lender, as the case may be, evidence
of such payment to the relevant Governmental Authority.

 

35



--------------------------------------------------------------------------------

(b) Other Taxes. In addition, each Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by such Borrower or from the execution, delivery or registration of,
or otherwise from such Borrower’s participation with respect to, this Credit
Agreement or any other Credit Document, including any interest, addition to tax
or penalties applicable thereto (collectively, the “Other Taxes”) to the
relevant Governmental Authority in accordance with applicable law.

(c) If (i) a Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) a Borrower fails to comply with Section
4.4(a)(iii) above or (iii) any Taxes or Other Taxes are imposed directly upon
the Administrative Agent or any Lender, such Borrower shall indemnify the
Administrative Agent or the Lenders, as the case may be, for such amounts and
any incremental taxes, interest or penalties paid by the Administrative Agent or
any Lender, as the case may be, solely as a result of any such failure, in the
case of (i) and (ii), or any such direct imposition, in the case of (iii).
Notwithstanding the foregoing, no amounts shall be payable by a Borrower
pursuant to Section 4.4(a)(i) or this Section 4.4(c) to the extent that such
Taxes or Other Taxes resulted solely from the applicable Lender’s failure to
submit to the Borrowers and the Administrative Agent on or before the Closing
Date (or, in the case of a Person that becomes a Lender after the Closing Date
by assignment, promptly upon such assignment) the applicable forms described in
Section 4.4(f).

(d) Without duplication of any amounts paid to the Administrative Agent pursuant
to Section 11.7, each Lender shall indemnify the Administrative Agent for the
full amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(e) Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which a Borrower has paid, or with respect
to which a Borrower has paid additional amounts, pursuant to this Section 4.4,
it shall promptly notify such Borrower of the availability of such Refund and
shall, within 30 days after receipt of written notice by such Borrower, make a
claim to such Governmental Authority for such Refund at such Borrower’s expense
if, in the judgment of such Lender or the Administrative Agent (as the case may
be), the making of such claim will not be otherwise materially disadvantageous
to it; provided that nothing in this subsection (e) shall be construed to
require any Lender or the Administrative Agent to institute any administrative
proceeding (other than the filing of a claim for any such Refund) or judicial
proceeding to obtain such Refund.

 

36



--------------------------------------------------------------------------------

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by a Borrower, or with respect to which a
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to such Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by such Borrower under this Section
4.4 with respect to Taxes or Other Taxes giving rise to such Refund), net of all
reasonable out-of-pocket expenses (including the net amount of taxes, if any,
imposed on such Lender or the Administrative Agent with respect to such Refund)
of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that such Borrower, upon the request of Lender or
the Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such Refund to such Governmental Authority. Nothing contained in this Section
4.4(e) shall require any Lender or the Administrative Agent to make available
any of its tax returns (or any other information that it deems to be
confidential or proprietary).

Notwithstanding anything to the contrary in this paragraph (e), in no event will
the Administrative Agent or any Lender be required to pay any amount to any
Borrower pursuant to this paragraph (e) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.

(f) Tax Forms. (i) Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Credit Agreement) that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrowers and the Administrative Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies of (A)
either applicable Form W-8BEN, or any applicable successor form, of the United
States Internal Revenue Service entitling such Lender to a complete exemption
from withholding on all amounts to be received by such Lender pursuant to this
Credit Agreement and/or the Note, Form W-8ECI or W-8IMY, as applicable, or any
applicable successor form, of the United States Internal Revenue Service
relating to all amounts to be received by such Lender pursuant to this Credit
Agreement and/or the Notes and, if applicable, (B) the applicable Form W-8BEN of
the United States Internal Revenue Service entitling such Lender to receive a
complete exemption from United States backup withholding tax. Each such Lender
shall, from time to time after submitting either such form, submit to the
Borrowers and the Administrative Agent such additional duly completed and signed
copies of such forms (or such successor forms or other documents as shall be
adopted from time to time by the relevant United States taxing authorities) as
may be (1) reasonably requested in writing by the Borrowers or the
Administrative Agent and (2) appropriate under then current United States laws
or regulations.

 

37



--------------------------------------------------------------------------------

(ii) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrowers and the
Administrative Agent on or before the Closing Date (or, in the case of a Person
that becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), two duly completed and signed copies of Form W-9, or any applicable
successor form, of the United States Internal Revenue Service certifying that
such Lender is exempt from United States federal withholding and backup
withholding tax. Each such Lender shall, from time to time after submitting such
form, submit to the Borrowers and the Administrative Agent such additional duly
completed and signed copies of such forms (or such successor forms or other
documents as shall be adopted from time to time by the relevant United States
taxing authorities) as may be (1) reasonably requested in writing by the
Borrowers or the Administrative Agent and (2) appropriate under then current
United States laws or regulations.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment. Solely for purposes of this clause (iii), “FATCA” shall include any
amendments made to FATCA after the date of this Credit Agreement.

4.5 Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending office or Affiliate of a
Lender) unless, in the opinion of the Administrative Agent or such Lender, such
efforts would be likely to have an adverse effect upon it. In the event a Lender
makes a request to a Borrower for additional payments in accordance with, or
exercises any of its rights under, Section 4.1, 4.2 or 4.4, then, provided that
no Default or Event of Default with respect to such Borrower has occurred and is
continuing at such time, such Borrower may, at its own expense (such expense to
include any transfer fee payable to the Administrative Agent under Section
12.3(b) and any expense pursuant to Section 4 hereof) and in its sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 12.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority and (b) the Borrowers or such Eligible Assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 4.1 through 4.4 hereof.

 

38



--------------------------------------------------------------------------------

SECTION 5. LETTERS OF CREDIT

5.1 L/C Commitment. (a) As of the Closing Date, the existing letters of credit
set forth on Schedule 5.1 shall be deemed Letters of Credit hereunder. Subject
to the terms and conditions hereof, each Issuing Lender, in reliance on the
agreements of the other Lenders set forth in Section 5.4(a), agrees to issue new
letters of credit (“Letters of Credit”) for the account of any Borrower
requesting the same and for the benefit of such Borrower or any Subsidiary of
such Borrower on any Business Day from the Closing Date until the date that is
ten Business Days prior to the Maturity Date in such form as may be approved
from time to time by such Issuing Lender; provided that such Issuing Lender
shall have no obligation to issue any Letter of Credit if, after giving effect
to such issuance, (i) the L/C Obligations would exceed the L/C Commitment (ii)
the aggregate amount of the Utilized Revolving Commitments would be greater than
the Revolving Loan Commitments or (iii) the Utilized Revolving Commitments of
such Borrower would exceed such Borrower’s Sublimit. Each Letter of Credit shall
(i) be denominated in Dollars, (ii) have a face amount of at least $1,000,000
(unless otherwise agreed by the applicable Issuing Lender) and expire no later
than the earlier of (x) the first anniversary of its date of issuance and (y)
the date that is five Business Days prior to the Maturity Date; provided, that,
if one or more Letters of Credit shall at any time have an expiry date that is
later than the Maturity Date, the relevant Borrower shall, not later than (i)
five days preceding the Maturity Date, cash collateralize in accordance with
Section 5.9, on terms and conditions satisfactory to the Administrative Agent
and Issuing Lenders, an amount equal to the L/C Obligations with respect to such
Letters of Credit, if the relevant Borrower’s Rating in effect is at least BBB-
as published by S&P, is at least Baa3 as published by Moody’s and is at least
BBB- as published by Fitch or (ii) fifteen days preceding the Maturity Date,
cash collateralize in accordance with Section 5.9, on terms and conditions
reasonably satisfactory to the Administrative Agent and Issuing Lenders, an
amount equal to the L/C Obligations with respect to such Letters of Credit if
the relevant Borrower’s Rating in effect is lower than BBB- as published by S&P,
is lower than Baa3 as published by Moody’s or is lower than BBB- as published by
Fitch; provided, further, that the obligations under this Section 5 in respect
of such Letters of Credit of (i) the relevant Borrower shall survive the
Maturity Date and shall remain in effect until no Letters of Credit for such
Borrower remain outstanding and (ii) each Lender shall be reinstated, to the
extent any such cash collateral, the application thereof or reimbursement in
respect thereof is required to be returned to the relevant Borrower by an
Issuing Lender after the Maturity Date. Amounts held in such cash collateral
account shall be held and applied by the Administrative Agent in the manner and
for the purposes set forth in Section 10.2(c).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable requirement of
law.

(c) Each Issuing Lender’s share of the aggregate L/C Commitment (so determined)
shall not exceed the amount that such Issuing Lender has agreed shall be its
“Maximum L/C Commitment”. Each Issuing Lender listed in Schedule 1.1 hereby
agrees that its

 

39



--------------------------------------------------------------------------------

“Maximum L/C Commitment” shall be the amount set forth opposite the name of such
Issuing Lender in the Schedule 1.1. The “Maximum L/C Commitment” of any Issuing
Lender that becomes an Issuing Lender after the date hereof pursuant to the
definition of the “Issuing Lender” shall be the amount specified by the Joint
Lead Arrangers in consultation with and satisfactory to the Borrowers and such
Issuing Lender. In no event shall any Issuing Lender be obligated to increase
its “Maximum L/C Commitment” upon any Commitment Increase pursuant to Section
2.6. Concurrently with any reduction of the Revolving Loan Commitments pursuant
to Section 2.5, the “Maximum L/C Commitment” of each Issuing Lender shall be
automatically reduced pro rata.

5.2 Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Upon receipt of any Application, such Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit (a) earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto or (b) that would violate one or more of such
Issuing Lender’s customary, generally applicable policies pertaining to the
issuance of letters of credit) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed to by such Issuing
Lender and the relevant Borrower. The Issuing Lender shall furnish a copy of
such Letter of Credit to the relevant Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).

5.3 Fees and Other Charges. (a) Each Borrower will pay a fee (“Letter of Credit
Fees”) on all outstanding Letters of Credit issued for its account at a per
annum rate equal to the Applicable Percentage then in effect with respect to
Eurodollar Loans, shared ratably among the Lenders and payable quarterly in
arrears on each Fee Payment Date after the issuance date. In addition, in
accordance with the Fee Letter (or as separately agreed between the relevant
Borrower and any Issuing Lender) the relevant Borrower shall pay to each Issuing
Lender for its own account a fronting fee on the undrawn and unexpired amount of
each Letter of Credit, payable quarterly in arrears on each Fee Payment Date
after the issuance date.

(b) In addition to the foregoing fees, the relevant Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

5.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C

 

40



--------------------------------------------------------------------------------

Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Commitment Percentage in such Issuing Lender’s obligations and
rights under and in respect of each Letter of Credit and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the relevant Borrower in accordance with the terms of this
Credit Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s address for notices specified herein an amount
equal to such L/C Participant’s Commitment Percentage of the amount of such
draft, or any part thereof, that is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 5.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 5.4(a) is not
made available to an Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the Base Rate. A certificate
of such Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 5.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the relevant
Borrower or otherwise, including proceeds of collateral applied thereto by such
Issuing Lender), or any payment of interest on account thereof, such Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by an
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

5.5 Reimbursement Obligation of the Borrowers. Each Borrower for whose account a
Letter of Credit is issued agrees to reimburse the Issuing Lender no later than
the Business Day immediately following the Business Day on which such Issuing
Lender notifies such Borrower of the date and amount of a draft presented under
any Letter of Credit and paid by such Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by such Issuing Lender in connection with such payment. Each such
payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full (i) at the Base Rate until the Business Day next
succeeding the date of the relevant notice and (ii) thereafter, at the rate set
forth in Section 3.1(b).

 

41



--------------------------------------------------------------------------------

5.6 Obligations Absolute. Each Borrower’s obligations under this Section 5 shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Credit Agreement under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such Borrower may have or have had against the Issuing Lender, any
beneficiary of a Letter of Credit or any other Person. Each Borrower also agrees
with the Issuing Lender that the Issuing Lender shall not be responsible for,
and the relevant Borrower’s Reimbursement Obligations under Section 5.5 shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among any
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of any
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Administrative Agent, the Lenders, the Issuing Lender and/or its
Affiliates, their respective officers, directors, employees, representatives and
agents shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. Each Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit issued for such Borrower’s account or the related
drafts or documents shall be binding on such Borrower and shall not result in
any liability of the Issuing Lender to such Borrower unless a court of competent
jurisdiction determines that such action constitutes gross negligence or willful
misconduct on the part of the Issuing Lender. In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Lender may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

5.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the relevant
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the relevant Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit, subject to Section 5.6.

5.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Credit
Agreement, the provisions of this Credit Agreement shall control.

5.9 Cash collateral. For purposes of this Credit Agreement, providing “cash
collateral” for, or to “cash collateralize” a Letter of Credit means to pledge
and deposit with or

 

42



--------------------------------------------------------------------------------

deliver to the Administrative Agent, for the benefit of the Issuing Lenders and
the L/C Participants, as collateral for the L/C Obligations, cash or deposit
account balances in the currency in which the Letters of Credit are denominated
and in an amount equal to the undrawn amount of such Letter of Credit and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers. Each Borrower hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender issuing a Letter of
Credit for such Borrower’s account and each L/C Participant in such Letter of
Credit, a security interest in all such cash, deposit accounts and all balances
therein provided by such Borrower and all proceeds of the foregoing. All cash
collateral shall be maintained in a blocked deposit account with the
Administrative Agent.

SECTION 6. CONDITIONS PRECEDENT

6.1 A Closing Conditions. The obligation of the Lenders to enter into the Credit
Documents as of the Closing Date was subject to satisfaction of the following
conditions (all documents described below to be in form and substance acceptable
to the Lenders), on or before May 19, 2014, and it is acknowledged and agreed
that such conditions were satisfied:

(a) Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. Copies of the articles of incorporation, articles of
organization or other charter documents of each Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of the relevant Borrower to be true and correct
as of the Closing Date.

(ii) Bylaws and Operating Agreement. A copy of the bylaws or operating
agreement, as applicable, of each Borrower certified by a secretary or assistant
secretary of the relevant Borrower to be true and correct as of the Closing
Date.

(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Borrower approving and adopting the Credit Documents, the transactions
contemplated herein and therein and authorizing execution and delivery thereof,
certified by a secretary or assistant secretary of the relevant Borrower to be
true and correct and in force and effect as of the Closing Date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Borrower certified as of a recent date by the
appropriate Governmental Authorities of its jurisdiction of incorporation.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate of
each Borrower, dated the Closing Date, substantially in the form of
Exhibit 6.1(c) to the Existing Credit Agreement, executed by the Treasurer or
any Assistant Treasurer and the Secretary or any Assistant Secretary of such
Borrower, and attaching the documents referred to in subsection 6.1A(b).

 

43



--------------------------------------------------------------------------------

(d) [Reserved]

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented.

(f) Opinion of Counsel. Receipt by the Administrative Agent of an opinion, or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(f) to the
Existing Credit Agreement, from McGuireWoods LLP, legal counsel to the
Borrowers.

(g) Financial Statements. Receipt and reasonable approval by the Administrative
Agent and the Lenders of the audited financial statements of each Borrower and
its Consolidated Subsidiaries for each of the fiscal years ended as of December
31, 2012 and December 31, 2013 and the unaudited financial statements of each
Borrower and its Consolidated Subsidiaries dated as of March 31, 2014.

(h) Consents. Receipt by the Administrative Agent of a written representation
from each Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby have been received and are in full force and effect and (ii) no condition
or requirement of law exists which could reasonably be likely to restrain,
prevent or impose any material adverse condition on the transactions
contemplated hereby, and receipt by the Administrative Agent of copies of any
required orders of the Virginia State Corporation Commission or any other state
utilities commission approving the relevant Borrower’s execution, delivery and
performance of this Credit Agreement and the borrowings hereunder.

(i) No Default; Representations and Warranties. As of the Closing Date (i) there
shall exist no Default or Event of Default by any Borrower and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.

(j) Material Adverse Effect. No event or condition shall have occurred since the
latest date of the financial statements delivered pursuant to Section 6.1A(g)
above that has or would be likely to have a Material Adverse Effect on the
Borrowers.

(k) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

The Administrative Agent shall provide written notice to the Borrowers and the
Lenders upon the occurrence of the Effective Date (as defined in Section 12.15).

6.1 B Restatement Effective Date Conditions. The amendment and restatement of
the Existing Credit Agreement shall become effective at such time (the
“Restatement Effective Date”) when all of the conditions set forth in this
Section 6.1B have been satisfied or

 

44



--------------------------------------------------------------------------------

waived by the Lenders, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of each Borrower, the Administrative Agent and
each Lender and their respective successors and permitted assigns:

(a) Credit Agreement. Receipt by the Administrative Agent of duly executed
copies of this Credit Agreement.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. Copies of the articles of incorporation, articles of
organization or other charter documents of each Borrower certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of the relevant Borrower to be true and correct
as of the Restatement Effective Date.

(ii) Bylaws and Operating Agreement. A copy of the bylaws or operating
agreement, as applicable, of each Borrower certified by a secretary or assistant
secretary of the relevant Borrower to be true and correct as of the Restatement
Effective Date.

(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Borrower approving and adopting the Credit Documents, the transactions
contemplated herein and therein and authorizing execution and delivery thereof,
certified by a secretary or assistant secretary of the relevant Borrower to be
true and correct and in force and effect as of the Restatement Effective Date.

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Borrower certified as of a recent date by the
appropriate Governmental Authorities of its jurisdiction of incorporation.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate of
each Borrower, dated the Restatement Effective Date, substantially in the form
of Exhibit 6.1B(c), executed by the Treasurer or any Assistant Treasurer and the
Secretary or any Assistant Secretary of such Borrower, and attaching the
documents referred to in subsection 6.1B(b).

(d) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented.

(e) Opinion of Counsel. Receipt by the Administrative Agent of opinions,
satisfactory in form and content to the Administrative Agent and the Lenders,
addressed to the Administrative Agent and each of the Lenders and dated as of
the Restatement Effective Date, substantially in the form of Exhibit 6.1B(e),
from McGuireWoods LLP, legal counsel to the Borrowers, and Stoel Rives LLP, Utah
counsel to Questar Gas.

(f) Consents. Receipt by the Administrative Agent of a written representation
from each Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby have been received and are in full force and effect and

 

45



--------------------------------------------------------------------------------

(ii) no condition or requirement of law exists which could reasonably be likely
to restrain, prevent or impose any material adverse condition on the
transactions contemplated hereby, and receipt by the Administrative Agent of
copies of any required orders of the Virginia State Corporation Commission or
any other state utilities commission approving the relevant Borrower’s
execution, delivery and performance of this Credit Agreement and the borrowings
hereunder.

(g) No Default; Representations and Warranties. As of the Restatement Effective
Date (i) there shall exist no Default or Event of Default by any Borrower and
(ii) all representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.

(h) Material Adverse Effect. No event or condition shall have occurred since the
latest date of the financial statements delivered pursuant to Section 8.1(a)
that has or would be likely to have a Material Adverse Effect on the Borrowers.

(i) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

6.2 Conditions to Loans and Letters of Credit.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to any Borrower (including the initial
Loans to be made hereunder) or to issue, renew or participate in any Letter of
Credit unless:

(a) Request. Such Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing, Competitive Bid Request or Application, as
applicable, in conformance with all the terms and conditions of this Credit
Agreement.

(b) Representations and Warranties. The representations and warranties made by
such Borrower in or pursuant to this Credit Agreement are true and correct in
all material respects at and as if made as of the date of the funding of the
Loans or issuance or renewal of any Letter of Credit or, if any such
representation and warranty was made as of a specific date, such representation
and warranty was true and correct in all material respects as of such date;
provided, however, that the representations and warranties set forth in (x)
clause (ii) of the second paragraph of Section 7.6 hereof and (y) Section 7.9
hereof need not be true and correct as a condition to the making of any Loans or
the issuance, renewal or participations in any Letter of Credit made after the
Closing Date.

(c) No Default. On the date of the funding of the Loans or issuance or renewal
of any Letter of Credit, no Default or Event of Default with respect to such
Borrower has occurred and is continuing or would be caused by making the Loans
or issuing the Letter of Credit.

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or issuance or renewal of the Letter of
Credit, the Utilized Revolving Commitment shall not exceed the Revolving Loan
Commitment.

 

46



--------------------------------------------------------------------------------

The delivery of each Notice of Borrowing and Application shall constitute a
representation and warranty by such Borrower of the correctness of the matters
specified in subsections (b), (c) and (d) above.

SECTION 7. REPRESENTATIONS AND WARRANTIES

Each Borrower, severally and not jointly, hereby represents and warrants to each
Lender that:

7.1 Organization and Good Standing.

Such Borrower and each Material Subsidiary of such Borrower (other than Dominion
Gas and any such Material Subsidiary that is not a corporation) (a) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, (b) is duly qualified and in good
standing as a foreign corporation authorized to do business in every
jurisdiction where the failure to so qualify would have a Material Adverse
Effect on such Borrower and (c) has the requisite corporate power and authority
to own its properties and to carry on its business as now conducted and as
proposed to be conducted. Each of Dominion Gas and each Material Subsidiary of a
Borrower that is not a corporation (a) is a limited liability company or other
legal entity duly organized and validly existing under the laws of its
jurisdiction of organization, (b) is registered or qualified as a limited
liability company or other entity authorized to do business in every
jurisdiction where the failure to be so registered or qualified would have a
Material Adverse Effect on such Borrower and (c) has the requisite power and
authority to own its properties and to carry on its business as now conducted
and as proposed to be conducted.

7.2 Due Authorization.

Such Borrower (a) has the requisite corporate or limited liability company, as
applicable, power and authority to execute, deliver and perform this Credit
Agreement and the other Credit Documents and to incur the obligations herein and
therein provided for and (b) is duly authorized to, and has been authorized by
all necessary corporate or limited liability company, as applicable, action, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents.

7.3 No Conflicts.

Neither the execution and delivery of the Credit Documents and the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by such Borrower will (a) violate or
conflict with any provision of its articles of incorporation, articles of
organization, bylaws or operating agreement, as applicable, (b) violate,
contravene or materially conflict with any law, regulation (including without
limitation, Regulation U or Regulation X), order, writ, judgment, injunction,
decree or permit applicable to it, (c) violate, contravene or materially
conflict with contractual provisions of, or cause an event of default under, any
indenture, loan agreement, mortgage, deed of trust, contract or other agreement
or instrument to which it is a party or by which it may be bound, the violation
of which could have a Material Adverse Effect on such Borrower or (d) result in
or require the creation of any Lien upon or with respect to its properties.

 

47



--------------------------------------------------------------------------------

7.4 Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by such Borrower in connection with such
Borrower’s execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made, other than any
filings with the Securities and Exchange Commission and other Governmental
Authorities that may be required to be made after the date hereof.

7.5 Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

7.6 Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(g) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of such Borrower and its Consolidated
Subsidiaries as of the dates stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and (ii) since the latest date of such financial statements, there have occurred
no changes or circumstances which have had or would be reasonably expected to
have a Material Adverse Effect on such Borrower.

7.7 No Default.

Neither such Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect on such Borrower.

7.8 Indebtedness.

As of the Restatement Effective Date, the ratio of (i) Total Funded Debt to (ii)
Capitalization (a) for DRI is less than or equal to .70 to 1.00 (on a
consolidated basis) and (b) for each of the other Borrowers is less than or
equal to .65 to 1.00 (each on a consolidated basis).

 

48



--------------------------------------------------------------------------------

7.9 Litigation.

As of the Restatement Effective Date, except as disclosed in (i) each Borrower’s
Annual Report on Form 10-K for the year ended December 31, 2015 and (ii) each
Borrower’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2015
and for the quarter ended June 30, 2016, there are no actions, suits or legal,
equitable, arbitration or administrative proceedings, pending or, to the
knowledge of such Borrower, threatened against such Borrower or a Material
Subsidiary of such Borrower in which there is a reasonable expectation of an
adverse decision which would have or would reasonably be expected to have a
Material Adverse Effect on such Borrower.

7.10 Taxes.

Such Borrower and each Material Subsidiary of such Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all material amounts of taxes shown thereon
to be due (including interest and penalties) and has paid all other material
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes which are not yet delinquent or that are being contested
in good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP.

7.11 Compliance with Law.

Except as disclosed in (i) each Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2015 and (ii) each Borrower’s Quarterly Report on Form
10-Q for the quarter ended March 31, 2016 and for the quarter ended June 30,
2016, such Borrower and each Material Subsidiary of such Borrower is in
compliance with all laws, rules, regulations, orders and decrees applicable to
it, or to its properties, unless such failure to comply would not have a
Material Adverse Effect on such Borrower.

7.12 ERISA.

To the extent that it would have or would be reasonably expected to have a
Material Adverse Effect on any Borrower, (a) no Reportable Event has occurred
and is continuing with respect to any Plan of such Borrower; (b) no Plan of such
Borrower has an accumulated funding deficiency determined under Section 412 of
the Code; (c) no proceedings have been instituted, or, to the knowledge of such
Borrower, planned to terminate any Plan of such Borrower; (d) neither such
Borrower, nor any member of a Controlled Group including such Borrower, nor any
duly-appointed administrator of a Plan of such Borrower has instituted or
intends to institute proceedings to withdraw from any Multiemployer Pension Plan
(as defined in Section 3(37) of ERISA); and (e) each Plan of such Borrower has
been maintained and funded in all material respects in accordance with its terms
and with the provisions of ERISA applicable thereto.

7.13 Government Regulation.

Such Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not controlled by such a company, nor is otherwise subject
to regulation under the Investment Company Act.

 

49



--------------------------------------------------------------------------------

7.14 Solvency.

Such Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

7.15 Anti-Corruption Laws and Sanctions.

Such Borrower has implemented and maintains in effect policies and procedures
designed to promote and achieve compliance by such Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and the Sanctions, if any, applicable to such Persons. Such Borrower and its
Subsidiaries, and to the knowledge of such Borrower, its and their respective
directors, officers and employees, are in compliance in all material respects
with Anti-Corruption Laws and the Sanctions, if any, applicable to such
Persons. Neither such Borrower nor any of its Subsidiaries nor, to the knowledge
of such Borrower, any of its or their respective directors, officers or
employees, is a Sanctioned Person.

7.16 EEA Financial Institutions.

No Borrower is an EEA Financial Institution.

SECTION 8. AFFIRMATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans made to it,
together with interest, fees and other obligations hereunder, have been paid in
full and the Commitments and all Letters of Credit hereunder shall have
terminated:

8.1 Information Covenants.

Such Borrower will furnish, or cause to be furnished, to the Administrative
Agent and each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of such Borrower, a Form 10-K as
required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes
financial information required by such Form 10-K, such financial information to
be in reasonable form and detail and audited by Deloitte & Touche or another
independent registered public accounting firm of recognized national standing
reasonably acceptable to the Administrative Agent and whose opinion shall be to
the effect that such financial statements have been prepared in accordance with
GAAP (except for changes with which such accountants concur) and shall not be
limited as to the scope of the audit or qualified in any respect.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of
such Borrower, a Form 10-Q as

 

50



--------------------------------------------------------------------------------

required to be filed with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, and the Exchange Act, which includes the
financial information required by such Form 10-Q, such financial information to
be in reasonable form and detail and accompanied by a certificate of the chief
financial officer or treasurer of such Borrower to the effect that such
quarterly financial statements fairly present in all material respects the
financial condition of such Borrower and have been prepared in accordance with
GAAP, subject to changes resulting from audit and normal year-end audit
adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 8.1(a) and 8.1(b) above, a certificate of a Responsible
Officer of such Borrower, substantially in the form of Exhibit 8.1(c), (i)
demonstrating compliance with the financial covenant contained in Section 8.11
by calculation thereof as of the end of each such fiscal period and (ii) stating
that no Default or Event of Default by such Borrower exists, or if any such
Default or Event of Default does exist, specifying the nature and extent thereof
and what action such Borrower proposes to take with respect thereto.

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
publicly available filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
publicly available financial statements, proxy statements, notices and reports
as Dominion Resources shall send to its shareholders.

(e) Notices. Upon such Borrower obtaining knowledge thereof, such Borrower will
give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default
by such Borrower, specifying the nature and existence thereof and what action
such Borrower proposes to take with respect thereto and (ii) the occurrence of
any of the following: (A) the pendency or commencement of any litigation,
arbitral or governmental proceeding against such Borrower or a Material
Subsidiary of such Borrower which, if adversely determined, is likely to have a
Material Adverse Effect on such Borrower, (B) the institution of any proceedings
against such Borrower or a Material Subsidiary of such Borrower with respect to,
or the receipt of notice by such Person of potential liability or responsibility
for violation, or alleged violation of any federal, state or local law, rule or
regulation, the violation of which would likely have a Material Adverse Effect
on such Borrower or (C) any notice or determination concerning the imposition of
any withdrawal liability by a Multiemployer Plan against such Borrower or any of
its ERISA Affiliates, the determination that a Multiemployer Plan is, or is
expected to be, in reorganization within the meaning of Title IV of ERISA or the
termination of any Plan of such Borrower.

(f) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
such Borrower as the Administrative Agent or the Required Lenders may reasonably
request.

In lieu of furnishing the Lenders the items referred to in this Section 8.1, the
Borrower may make available such items on the Borrower’s corporate website, any
Securities and Exchange Commission website or any such other publicly available
website as notified to the Administrative Agent and the Lenders.

 

51



--------------------------------------------------------------------------------

8.2 Preservation of Existence and Franchises.

Such Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its (i)
existence and (ii) to the extent material to the conduct of the business of the
Borrower or any of its Material Subsidiaries, its rights, franchises and
authority; provided that nothing in this Section 8.2 shall prevent any
transaction otherwise permitted under Section 9.2 or Section 9.3 or any change
in the form of organization (by merger or otherwise) of any Material Subsidiary
of any Borrower so long as such change shall not have an adverse effect on such
Borrower’s ability to perform its obligations hereunder.

8.3 Books and Records.

Such Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4 Compliance with Law.

Such Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect on
such Borrower.

8.5 Payment of Taxes.

Such Borrower will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that such Borrower shall not be required to pay any such tax,
assessment, charge, levy, or claim which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP.

8.6 Insurance.

Such Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

8.7 Performance of Obligations.

Such Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
agreements that are material to the conduct of the business of the Borrower or
any of its Material Subsidiaries, including all such material indentures,
mortgages, security agreements or other debt instruments to which it is a party
or by which it is bound, if nonperformance would be reasonably expected to have
a Material Adverse Effect on such Borrower.

 

52



--------------------------------------------------------------------------------

8.8 ERISA.

Such Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. Such Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect on such Borrower or (B) cause
or permit to exist any Reportable Event under ERISA or other event or condition
which presents a material risk of termination at the request of the PBGC if such
termination would have a Material Adverse Effects.

8.9 Use of Proceeds.

The proceeds of the Loans made to each Borrower hereunder may be used solely
(a) to provide credit support for such Borrower’s commercial paper, (b) for
working capital of such Borrower and its Subsidiaries and (c) for other general
corporate purposes.

None of the proceeds of the Loans made to such Borrower hereunder will be used
for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute this transaction a “purpose credit” in violation of Regulation
U or Regulation X.

8.10 Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of such Borrower (and subject to applicable
confidentiality restrictions and limitations), such Borrower will permit
representatives appointed by the Administrative Agent or the Required Lenders
(or, upon a Default or Event of Default, any Lender), including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect such Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Required Lenders (or, upon a Default or Event of

 

53



--------------------------------------------------------------------------------

Default, any Lender) or the Administrative Agent or its representatives to
investigate and verify the accuracy of information provided to the Lenders and
to discuss all such matters with the officers, employees and representatives of
such Borrower.

8.11 Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization for each Borrower shall
be less than or equal to .65 to 1.00 (each on a consolidated basis) as of the
last day of any fiscal quarter of such Borrower; provided, that for each fiscal
quarter of DRI ended September 30, 2016 and ending December 31, 2016, March 31,
2017 and June 30, 2017 (each, an “Affected Quarter”), the covenants and
agreements in this Section 8.11, solely with respect to DRI, shall be that the
ratio of (a) Total Funded Debt to (b) Capitalization for DRI shall be less than
or equal to .70 to 1.00 (each on a consolidated basis) as of the last day of
such Affected Quarter (for the avoidance of doubt, this proviso shall not affect
the rights or covenants or other obligations of VaPower, Dominion Gas or Questar
Gas nor be deemed to be a waiver, amendment or other alteration of any of the
rights or covenants or other obligations of VaPower, Dominion Gas or Questar Gas
under this Credit Agreement).

8.12 Anti-Corruption Laws and Sanctions.

Such Borrower will maintain in effect and enforce policies and procedures
designed to promote and achieve compliance by such Borrower, its Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and the Sanctions, if any, applicable to such Persons.

SECTION 9. NEGATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans, together with
interest, fees and other obligations hereunder, have been paid in full and the
Commitments and all Letters of Credit hereunder shall have terminated:

9.1 Nature of Business.

Such Borrower will not alter the character of its business from that conducted
as of the Restatement Effective Date and activities reasonably related thereto
and similar and related businesses; provided, however, that the Borrower may
transfer Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of DRI to
the extent permitted under Section 9.3.

9.2 Consolidation and Merger.

Such Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, after giving effect thereto,
no Default or Event of Default by such Borrower exists:

(a) a Subsidiary of such Borrower may be merged or consolidated with or into any
Borrower; provided that a Borrower shall be the continuing or surviving entity;

 

54



--------------------------------------------------------------------------------

(b) such Borrower may merge or consolidate with any other Person if either
(i) such Borrower shall be the continuing or surviving entity or (ii) such
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Loans of such
Borrower and all of the other obligations of such Borrower under the Credit
Documents and procures for the Administrative Agent and each Lender an opinion
in form satisfactory to the Required Lenders and from counsel satisfactory to
the Required Lenders in respect of the due authorization, execution, delivery
and enforceability of such instrument and covering such other matters as the
Required Lenders may reasonably request; and

(c) such Borrower may be merged or consolidated with or into any other Borrower.

9.3 Sale or Lease of Assets.

Such Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired, it being understood
and agreed that any Borrower (or any Material Subsidiary of a Borrower) may
transfer Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of
Dominion Resources, provided that (i) each such Wholly-Owned Subsidiary remains
at all times a Wholly-Owned Subsidiary of Dominion Resources and (ii) the
Ratings of Dominion Resources and such Borrower will not be lowered to less than
BBB by S&P, Baa2 by Moody’s or BBB by Fitch in connection with or as a result of
such transfer.

9.4 Limitation on Liens.

In the case of VaPower, VaPower shall not, nor shall it permit any of its
Material Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens permitted by the VaPower Indenture, (ii) Liens
created in the ordinary course of business and (iii) Liens on any and all
assets, revenues and related contracts, agreements and other documents
associated with the development and operation of a new nuclear unit number three
at its North Anna Power Station, in each case securing financing thereof,
including any common and/or shared facilities, assets or agreements that will be
utilized in connection therewith.

In the case of Dominion Resources, if Dominion Resources shall pledge as
security for any indebtedness or obligations, or permit any Lien as security for
Indebtedness or obligations upon, any capital stock owned by it on the date
hereof or thereafter acquired, of any of its Material Subsidiaries, Dominion
Resources will secure the outstanding Loans ratably with the indebtedness or
obligations secured by such pledge, except for Liens incurred or otherwise
arising in the ordinary course of business.

In the case of Dominion Gas, Dominion Gas shall not, nor shall it permit any of
its Material Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens that do not secure Indebtedness for borrowed
money or that is evidenced by bonds, debentures, notes or similar instruments
and (ii) Liens created in the ordinary course of business.

 

55



--------------------------------------------------------------------------------

In the case of Questar Gas, Questar Gas shall not, nor shall it permit any of
its Material Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens that do not secure Indebtedness for borrowed
money or that is evidenced by bonds, debentures, notes or similar instruments
and (ii) Liens created in the ordinary course of business.

9.5 Fiscal Year.

Such Borrower will not change its fiscal year without prior notification to the
Lenders.

9.6 Use of Proceeds.

Such Borrower will not request any Borrowing or any issuance of a Letter of
Credit, and such Borrower shall not use, directly or, to the knowledge of the
Borrower, indirectly, the proceeds of any Borrowing or any Letter of Credit in
any manner that violates Anti-Corruption Laws or the Sanctions, if any,
applicable to such Borrower and its Subsidiaries.

SECTION 10. EVENTS OF DEFAULT

10.1 Events of Default.

An Event of Default with respect to a Borrower shall exist upon the occurrence
and continuation of any of the following specified events with respect to such
Borrower (each an “Event of Default”):

(a) Payment. Such Borrower shall:

(i) default in the payment when due of any principal of any of the Loans or
Reimbursement Obligations, or shall fail to deliver to the Administrative Agent,
when due, any cash collateral required to be provided in accordance with Section
5.1(a); or

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by such Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c) Covenants. Such Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 8.2, 8.9, 8.11, 9.1, 9.2, 9.3 or 9.5; or

 

56



--------------------------------------------------------------------------------

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b) or (c), 9.4 or 9.6 and such default
shall continue unremedied for a period of five Business Days after the earlier
of a Responsible Officer of such Borrower becoming aware of such default or
notice thereof given by the Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Responsible Officer of such Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect in all material respects with respect to such Borrower or to give the
Administrative Agent and/or the Lenders all material security interests, liens,
rights, powers and privileges purported to be created thereby and relating to
such Borrower.

(e) Bankruptcy, etc. The occurrence of any of the following with respect to such
Borrower or a Material Subsidiary of such Borrower (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Borrower or a Material Subsidiary of such Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of such Borrower or a
Material Subsidiary of such Borrower or for any substantial part of its property
or ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against such Borrower or a Material Subsidiary
of such Borrower and such petition remains unstayed and in effect for a period
of 60 consecutive days; or (iii) such Borrower or a Material Subsidiary of such
Borrower shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) such Borrower or a Material Subsidiary of such
Borrower shall admit in writing its inability to pay its debts generally as they
become due or any action shall be taken by such Person in furtherance of any of
the aforesaid purposes.

(f) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness of such Borrower outstanding under this Credit Agreement) of
such Borrower or a Material Subsidiary of such Borrower in a principal amount in
excess of $100,000,000, (i) such Borrower or a Material Subsidiary of such
Borrower shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance of any covenant or agreement relating to such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event or condition shall occur or condition exist, the
effect of which default or other event or condition under (A) or

 

57



--------------------------------------------------------------------------------

(B) above is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause any such Indebtedness to
become due prior to its stated maturity; or (ii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or mandatory redemption, prior to the stated
maturity thereof; or (iii) any such Indebtedness matures and is not paid at
maturity.

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against such Borrower or a Material Subsidiary of such Borrower in an
outstanding amount of $50,000,000 or more, in the aggregate (to the extent not
paid or covered by insurance provided by a carrier who has acknowledged
coverage), and such judgments, orders or decrees shall continue unsatisfied,
undischarged and unstayed for a period ending on the 30th day after such
judgment, order or decree becomes final and unappealable.

(h) ERISA. (i) Such Borrower, or a Material Subsidiary of such Borrower or any
member of the Controlled Group including such Borrower shall fail to pay when
due an amount or amounts aggregating in excess of $50,000,000 which it shall
have become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Plan or Plans of such Borrower which in the aggregate have unfunded
liabilities in excess of $50,000,000 (individually and collectively, a “Material
Plan”) shall be filed under Title IV of ERISA by such Borrower or any member of
the Controlled Group including such Borrower, any plan administrator or any
combination of the foregoing; or (iii) the PBGC shall institute proceedings
under Title IV of ERISA to terminate, to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan of such Borrower; or (iv) a condition
shall exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan of such Borrower must be terminated; or (v)
there shall occur a complete or partial withdrawal from, or a default, within
the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the Controlled
Group including such Borrower to incur a current payment obligation in excess of
$50,000,000 unless paid by such Borrower on the date such payment is due.

(i) Change of Control. The occurrence of any Change of Control with respect to
such Borrower.

10.2 Acceleration; Remedies.

(a) Upon the occurrence of an Event of Default with respect to any Borrower, and
at any time thereafter unless and until such Event of Default has been waived by
the Required Lenders or cured to the reasonable satisfaction of the Required
Lenders, the Administrative Agent may with the consent of the Required Lenders,
and shall, upon the request and direction of the Required Lenders, by written
notice to such Borrower take any of the following actions without prejudice to
the rights of the Administrative Agent or any Lender to enforce its claims
against such Borrower, except as otherwise specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments with respect to such
Borrower (and, if such Borrower is VaPower, then also to Dominion Resources)
terminated whereupon the Commitments with respect to such Borrower (and, if such
Borrower is VaPower, then also to Dominion Resources) shall be immediately
terminated.

 

58



--------------------------------------------------------------------------------

(ii) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans made to such Borrower (and, if such Borrower is
VaPower, then also to Dominion Resources) and any and all other indebtedness or
obligations of any and every kind (including all amounts of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 5.5)
owing by such Borrower (and, if such Borrower is VaPower, then also by Dominion
Resources) to any of the Lenders or the Administrative Agent hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
such Borrower (and, if such Borrower is VaPower, then also by Dominion
Resources).

(iii) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off, as against such Borrower.

(b) Notwithstanding the foregoing, if an Event of Default specified in Section
10.1(e) shall occur, then the Commitments with respect to such Borrower (and, if
such Borrower is VaPower, then also to Dominion Resources) shall automatically
terminate and all Loans made to such Borrower (and, if such Borrower is VaPower,
then also to Dominion Resources), all accrued interest in respect thereof, all
accrued and unpaid fees and other indebtedness or obligations (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) owing by such Borrower (and, if such Borrower is VaPower, then also
by Dominion Resources) to the Lenders and the Administrative Agent hereunder
shall immediately become due and payable without the giving of any notice or
other action by the Administrative Agent or the Lenders.

(c) With respect to any Letter of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 10.2, the Borrower for whose account any such Letter of Credit was
issued shall at such time cash collateralize in accordance with Section 5.9 an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of such Borrower hereunder and under the other Credit
Documents. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of such Borrower hereunder and under the other Credit
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to such Borrower (or such other Person as
may be lawfully entitled thereto).

10.3 Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default with respect to any
Borrower, all

 

59



--------------------------------------------------------------------------------

amounts collected from such Borrower or received by the Administrative Agent or
any Lender on account of amounts outstanding under any of the Credit Documents
shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys’ fees other than the
fees of in-house counsel) of the Administrative Agent or any of the Lenders in
connection with enforcing the rights of the Lenders under the Credit Documents
against such Borrower and any protective advances made by the Administrative
Agent or any of the Lenders, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender by
such Borrower, pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders by such
Borrower hereunder, pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans or
Letters of Credit outstanding of such Borrower, pro rata as set forth below;

FIFTH, to all other obligations which shall have become due and payable of such
Borrower under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on each Lender’s Commitment Percentages) of amounts
available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1 Appointment.

Each Lender hereby designates and appoints JPMCB as administrative agent of such
Lender to act as specified herein and the other Credit Documents, and each such
Lender hereby authorizes the Administrative Agent, as the agent for such Lender,
to take such action on its behalf under the provisions of this Credit Agreement
and the other Credit Documents and to exercise such powers and perform such
duties as are expressly delegated by the terms hereof and of the other Credit
Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere herein and in
the other Credit Documents, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Credit Agreement or any of the other Credit Documents, or shall otherwise exist
against the Administrative Agent. The provisions of this Section are solely for
the benefit of the

 

60



--------------------------------------------------------------------------------

Administrative Agent and the Lenders and no Borrower shall have any rights as a
third party beneficiary of the provisions hereof. In performing its functions
and duties under this Credit Agreement and the other Credit Documents, the
Administrative Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for any Borrower.

11.2 Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person’s own gross negligence or willful misconduct), or responsible in
any manner to any of the Lenders for any recitals, statements, representations
or warranties made by a Borrower contained herein or in any of the other Credit
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of the Borrowers to perform their respective obligations
hereunder or thereunder. The Administrative Agent shall not be responsible to
any Lender for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Credit Agreement, or any of the other
Credit Documents or for any representations, warranties, recitals or statements
made herein or therein or made by a Borrower in any written or oral statement or
in any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of a Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of a
Borrower. The Administrative Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders. None of the Lenders identified on the facing page
or signature pages of this Credit Agreement as “Syndication Agents” or “Joint
Bookrunners” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than those applicable to all Lenders
as such, nor shall they have or be deemed to have any fiduciary relationship
with any Lender.

11.4 Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter,

 

61



--------------------------------------------------------------------------------

cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation reasonably believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to a Borrower, independent accountants and other experts selected by the
Administrative Agent with reasonable care). The Administrative Agent may deem
and treat the Lenders as the owner of its interests hereunder for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent in accordance with Section
12.3(b). The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Credit Agreement or under any of the
other Credit Documents unless it shall first receive such advice or concurrence
of the Required Lenders (or to the extent specifically provided in Section 12.6,
all the Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or under any of the other Credit Documents in
accordance with a request of the Required Lenders (or to the extent specifically
provided in Section 12.6, all the Lenders) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders
(including their successors and assigns).

11.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the relevant Borrower
referring to the Credit Document, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders (or, to the extent specifically provided in Section 12.6,
all the Lenders).

11.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of a Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of a Borrower and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations,

 

62



--------------------------------------------------------------------------------

property, financial and other conditions, prospects and creditworthiness of a
Borrower. Except for (i) delivery of the Credit Documents and (ii) notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial or
other conditions, prospects or creditworthiness of a Borrower which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

11.7 Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
and each Issuing Lender in its capacity as such (to the extent not reimbursed by
a Borrower and without limiting the obligation of a Borrower to do so), ratably
according to its Revolving Loan Commitment, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Loans) be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such or an Issuing Lender in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent or an Issuing Lender under or in connection with any
of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent or such Issuing
Lender, as applicable. If any indemnity furnished to the Administrative Agent
for any purpose shall, in the opinion of the Administrative Agent, be
insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder and under the other Credit Documents.

11.8 Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, issue or
participate in Letters of Credit for the account of, accept deposits from and
generally engage in any kind of business with a Borrower as though the
Administrative Agent were not Administrative Agent hereunder. With respect to
the Loans made by it, the Administrative Agent shall have the same rights and
powers under this Credit Agreement as any Lender and may exercise the same as
though they were not Administrative Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent in its individual capacity.

11.9 Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent that is, except during the
existence of a Default or Event of

 

63



--------------------------------------------------------------------------------

Default, reasonably satisfactory to the Borrowers. If no successor
Administrative Agent shall have been so appointed by the Required Lenders and
shall have accepted such appointment, within 30 days after the notice of
resignation, then the retiring Administrative Agent shall select a successor
Administrative Agent provided such successor is reasonably satisfactory to the
Borrowers and an Eligible Assignee (or if no Eligible Assignee shall have been
so appointed by the retiring Administrative Agent and shall have accepted such
appointment, then the Lenders shall perform all obligations of the retiring
Administrative Agent until such time, if any, as a successor Administrative
Agent shall have been so appointed and shall have accepted such appointment as
provided for above). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations as Administrative
Agent, as appropriate, under this Credit Agreement and the other Credit
Documents and the provisions of this Section 11.9 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Credit Agreement.

SECTION 12. MISCELLANEOUS

12.1 Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 12.1, or at such other address as such party may specify by written
notice to the other parties hereto; provided, that, in the case of a notice or
other communication given pursuant to clause (a) or (b) above, if such notice or
other communication is not delivered or transmitted during the normal business
hours of the recipient, such notice or communication shall be deemed to be
effective on the next Business Day for the recipient.

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or a Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

12.2 Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by a Borrower and the commencement of remedies described
in Section 10.2, each

 

64



--------------------------------------------------------------------------------

Lender and each of its Affiliates is authorized at any time and from time to
time, without presentment, demand, protest or other notice of any kind (all of
which rights being hereby expressly waived), to set-off and to appropriate and
apply any and all deposits (general or special) and any other indebtedness at
any time held or owing by such Lender (including, without limitation branches,
agencies or Affiliates of such Lender wherever located) to or for the credit or
the account of such Borrower against obligations and liabilities of such
Borrower to the Lenders hereunder, under the Notes, the other Credit Documents
or otherwise, irrespective of whether the Administrative Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. Each Borrower hereby agrees that any Person purchasing a
participation in the Loans and Commitments to it hereunder pursuant to
Section 11.3(c) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by a
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 10.1(e), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the obligations owing to such other Lender by such
Borrower under this Credit Agreement, such Benefitted Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

12.3 Benefit of Agreement.

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that a Borrower may not assign and transfer any of its
interests hereunder (except as permitted by Section 9.2) without prior written
consent of the Lenders; and provided further that the rights of each Lender to
transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth in this Section 12.3.

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Notes, and its Commitment); provided, however, that:

(i) each such assignment shall be to an Eligible Assignee;

 

65



--------------------------------------------------------------------------------

(ii) each of (A) the Administrative Agent and (B) the Issuing Lenders, shall
have provided their written consent (not to be unreasonably withheld or
delayed);

(iii) To the extent required in the definition of “Eligible Assignee,” DRI shall
have provided its written consent (not to be unreasonably withheld or delayed)
which consent shall not be required during the existence of a Default or Event
of Default; provided, however, that DRI shall be deemed to have consented to any
proposed assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

(iv) any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) or an integral multiple of $5,000,000 in excess thereof;

(v) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

(vi) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment Agreement in substantially
the form of Exhibit 12.3, together with a processing fee from the assignor of
$4,000; and

(vii) without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
any Borrower described in Section 108(e)(4) of the Code.

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the relevant Borrower shall make
appropriate arrangements so that, if required, new Notes are issued to the
assignee. If the assignee is not incorporated under the laws of the United
States of America or a State thereof, it shall deliver to such Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of taxes in accordance with Section 4.4.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished

 

66



--------------------------------------------------------------------------------

pursuant hereto or thereto or the financial condition of a Borrower or the
performance or observance by such Borrower of any of its obligations under this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto; (C) such assignee represents and
warrants that it is legally authorized to enter into such assignment agreement;
(D) such assignee confirms that it has received a copy of this Credit Agreement,
the other Credit Documents and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such assignment agreement; (E) such assignee will independently and without
reliance upon the Administrative Agent, such assigning Lender or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Credit Agreement and the other Credit Documents; (F) such
assignee appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers under this Credit Agreement or any other
Credit Document as are delegated to the Administrative Agent by the terms hereof
or thereof, together with such powers as are reasonably incidental thereto;
(G) such assignee agrees that it will perform in accordance with their terms all
the obligations which by the terms of this Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender; and (H) such assignee
represents and warrants that it does not bear a relationship to any Borrower
described in Section 108(e)(4) of the Code (provided that such representation
shall not be required where the Administrative Agent has been made aware of such
relationship existing between the assignee and the Borrower and has given its
consent to such assignment pursuant to Section 12.3(b)(vii)).

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank or other central bank having jurisdiction over such
Lender in accordance with applicable law.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender from time to
time by each Borrower (collectively, the “Registers”). The entries in the
Registers shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the relevant Register as a Lender
hereunder for all purposes of this Credit Agreement. The Registers shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 12.3,
(i) accept such assignment agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(e) Participations. Each Lender may, on or after the delivery of notice to the
Borrowers, sell, transfer, grant or assign participations in all or any part of
such Lender’s interests

 

67



--------------------------------------------------------------------------------

and obligations hereunder; provided that (i) such selling Lender shall remain a
“Lender” for all purposes under this Credit Agreement (such selling Lender’s
obligations under the Credit Documents remaining unchanged) and the participant
shall not constitute a Lender hereunder, (ii) no Lender shall grant to any such
participant rights to approve any amendment or waiver relating to the Credit
Documents, except to the extent any such amendment or waiver would (A) reduce
the principal of or rate of interest on or fees in respect of any Loans in which
the participant is participating, or (B) postpone the date fixed for any payment
of principal (including extension of the Maturity Date or the date of any
mandatory prepayment), interest or fees in respect of any Loans in which the
participant is participating, (iii) sub-participations by the participant
(except to an Affiliate, parent company or Affiliate of a parent company of the
participant) shall be permitted with the consent of the Borrowers (which, in
each case, shall not be unreasonably withheld or delayed and shall not be
required during the existence of a Default or Event of Default) and (iv) without
the prior written consent of the Administration Agent, no participation shall be
sold to a prospective participant that bears a relationship to any Borrower
described in Section 108(e)(4) of the Code. In the case of any such
participation and notwithstanding the foregoing, (i) the participant shall not
have any rights under this Credit Agreement or the other Credit Documents (the
participant’s rights against the selling Lender in respect of such participation
to be those set forth in the participation agreement with such Lender creating
such participation in a manner consistent with this Section 12.3(e)), (ii) the
Borrowers, the Administrative Agent and the other Lenders shall be entitled to
deal solely with the Lender who has sold a participation with respect to all
matters arising under this Credit Agreement, and (iii) all amounts payable by
such Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that such participant shall be entitled to
receive additional amounts under Section 4 to the same extent that the Lender
from which such participant acquired its participation would be entitled to the
benefit of such cost protection provisions.

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (solely for tax purposes), shall maintain a
register for the recordation of the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Credit Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
binding for all purposes, absent manifest error, and such Lender and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement.

(f) Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred.

 

68



--------------------------------------------------------------------------------

(g) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank or other central
bank having jurisdiction over such Lender as collateral security pursuant to
Regulation A and any operating circular issued by such Federal Reserve Bank or
such other central bank having jurisdiction over such Lender. No such assignment
shall release the assigning Lender from its obligations hereunder.

(h) Information. Any Lender may furnish any information concerning a Borrower or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between a Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on a Borrower in any case shall entitle such Borrower to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

12.5 Payment of Expenses, etc.

Each Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
and the documents and instruments referred to therein (including, without
limitation, the reasonable fees and expenses of outside legal counsel to the
Administrative Agent) and any amendment, waiver or consent relating hereto and
thereto including, but not limited to, any such amendments, waivers or consents
resulting from or related to any work-out, renegotiation or restructure relating
to the performance by such Borrower under this Credit Agreement and (ii) of the
Administrative Agent and the Lenders in connection with enforcement of the
Credit Documents and the documents and instruments referred to therein
(including, without limitation, in connection with any such enforcement, the
reasonable fees and disbursements of outside counsel for the Administrative
Agent and each of the Lenders) against such Borrower; and (b) indemnify the
Administrative Agent, each Issuing Lender and each Lender and its Affiliates,
their respective officers, directors, employees, representatives and agents from
and hold each of them harmless against any and all losses, liabilities, claims,
damages or reasonable expenses incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding (whether or not the Administrative Agent, any
Issuing Lender or any Lender or its Affiliates is a party thereto, or whether or
not such investigation, litigation or other proceeding

 

69



--------------------------------------------------------------------------------

was initiated by any Borrower, its Affiliates or any other party, other than in
the case of any investigation, litigation or other proceeding initiated by any
Borrower in connection with a material breach of obligations (as determined by a
court of competent jurisdiction) by the Administrative Agent, any Issuing Lender
or any Lender hereunder) related to the entering into of this Credit Agreement,
any Credit Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, any Loans or Letter of Credit or the use of proceeds
therefrom (including other extensions of credit or the refusal of the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or the consummation of any other transactions
contemplated in any Credit Document by such Borrower, including, without
limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses to the
extent incurred by reason of gross negligence or willful misconduct on the part
of the Person to be indemnified, in each case, as determined by a court of
competent jurisdiction).

12.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document (other than Letters
of Credit as provided herein) nor any of the terms hereof or thereof may be
amended, changed, waived, discharged or terminated unless such amendment,
change, waiver, discharge or termination is in writing and signed by the
Required Lenders and the Borrowers; provided that no such amendment, change,
waiver, discharge or termination shall without the consent of each Lender
affected thereby:

(a) extend the Maturity Date or the Commitment Period;

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

(c) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation;

(d) increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

(e) release a Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

(f) amend, modify or waive any provision of this Section or Section 3.6, 3.8,
10.1(a), 11.7, 12.2, 12.3, 12.5 or 12.9(b);

 

70



--------------------------------------------------------------------------------

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders or other provision hereof specifying the number or percentage
of Lenders required to waive, amend or modify any provision hereof; or

(h) release all or substantially all of any cash collateral while any Letters of
Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, (i) any provision of any Letter of Credit or any L/C
Obligation shall not be amended, modified or waived without the written consent
of the affected Issuing Lender and (ii) the Maximum L/C Commitment of an Issuing
Lender may be amended without the consent of the Required Lenders but only with
the consent of such affected Issuing Lender.

Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent, and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Lenders without the prior written consent of
the Administrative Agent or the Issuing Lenders, as the case may be.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

In the event any proposed amendment or waiver of the terms of this Credit
Agreement or any other Credit Document requires the consent of all Lenders or of
all Lenders directly affected thereby, and such proposed amendment or waiver is
approved by Required Lenders, the Borrowers may, in their sole discretion,
require any Lender that has failed to consent to such proposed amendment or
waiver (the “Non-Consenting Lender”) to transfer and assign its interests,
rights and obligations under this Credit Agreement in a manner consistent with
the terms and conditions of Section 4.5 to an Eligible Assignee that shall
assume such assigned obligations; provided, however, that the Borrowers shall
have given written notice to the Administrative Agent in the case of an assignee
that is not a Lender. The Borrowers shall not be permitted to require a
Non-Consenting Lender to assign any part of its interests, rights and
obligations under this Credit Agreement pursuant to this Section 12.6 unless the
Borrowers have notified such Non-Consenting Lender of their intention to require
the assignment thereof at least ten days prior to the proposed assignment date.

12.7 Counterparts; Telecopy; Electronic Delivery.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile or other
electronic means (including by e-mail with a “pdf” copy thereof attached
thereto) shall be effective as an original and shall constitute a representation
that an original will be delivered.

 

71



--------------------------------------------------------------------------------

12.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9 Defaulting Lenders.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a) no Facility Fees shall accrue on the unfunded portion of any Commitment of
any Defaulting Lender pursuant to Section 3.4(a)(i).

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 12.6), provided that any waiver, amendment or
modification requiring the consent of each affected Lender pursuant to Section
12.6(a)-(d) or any waiver, amendment or modification of this Section 12.9(b)
shall require the consent of such Defaulting Lender if such Defaulting Lender
would be directly adversely affected thereby.

(c) if any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages, but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Obligations does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) no Default or Event
of Default has occurred and is continuing at the time such Lender becomes a
Defaulting Lender and its L/C Obligation is reallocated;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, each Borrower for whom a Letter of Credit was issued
shall within one Business Day following notice by the Administrative Agent
(which notice shall be promptly delivered by the Administrative Agent upon the
failure of the reallocation in clause (i) above to be fully effected) cash
collateralize such Defaulting Lender’s L/C Obligation as to such Letter of
Credit (after giving effect to any partial reallocation pursuant to clause (i)
above), which cash collateral shall be deposited into a cash collateral account
in the name of and under the control of the Administrative Agent, in accordance
with the procedures set forth in Section 5.9 for so long as such L/C Obligation
is outstanding;

 

72



--------------------------------------------------------------------------------

(iii) if a Borrower cash collateralizes any portion of such Defaulting Lender’s
L/C Obligation pursuant to this Section 12.9(c), such Borrower shall not be
required to pay any Letter of Credit Fees to such Defaulting Lender with respect
to such Defaulting Lender’s L/C Obligation during the period such Defaulting
Lender’s L/C Obligation are cash collateralized;

(iv) if the L/C Obligation of the non-Defaulting Lenders is reallocated pursuant
to Section 12.9(c), then the fees payable to the Lenders pursuant to Section 5.3
shall be adjusted in accordance with such non-Defaulting Lenders’ Commitment
Percentage; and

(v) if any Defaulting Lender’s L/C Obligation is neither cash collateralized nor
reallocated pursuant to this Section 2.19(c), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Obligation) and Letter of Credit Fees payable with respect
to such Defaulting Lender’s L/C Obligation shall be payable to the
Administrative Agent as cash collateral until such L/C Obligation is cash
collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 12.9(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 12.9(c)(i) (and
Defaulting Lenders shall not participate therein).

(e) except as otherwise provided in this Credit Agreement, any amount payable to
or for the account of any Defaulting Lender in its capacity as a Lender
hereunder (whether on account of principal, interest, fees or otherwise, and
including any amounts payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, (A)
be applied, at such time or times as may be determined by the Administrative
Agent, (1) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (2) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lenders in respect of
such Defaulting Lender’s participations in Letters of Credit, (3) third, to cash
collateralize participation obligations of such Defaulting Lender in respect of
outstanding Letters of Credit and (4) fourth, to the funding of such Defaulting
Lender’s Commitment Percentage of any Loans in respect of which such Defaulting
Lender shall have failed to fund such share as required hereunder, (B) to the
extent not applied as aforesaid, be held, if so determined by the Administrative
Agent, as cash collateral for funding obligations of such Defaulting Lender in
respect of future Loans hereunder, (C) to the extent not applied or held as
aforesaid, be applied, pro rata, to the payment of any amounts owing to any
Borrower or any non-Defaulting Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower or any non-Defaulting Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations hereunder and (D) to the extent not applied or held as
aforesaid, be distributed to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction.

 

73



--------------------------------------------------------------------------------

(f) The Borrowers may, in their sole discretion, require any Defaulting Lender
to transfer and assign its interests, rights and obligations under this Credit
Agreement in a manner consistent with the terms and conditions of Section 4.5
(but at the expense of such Defaulting Lender) to an Eligible Assignee that
shall assume such assigned obligations; provided, however, that the Borrowers
shall have given written notice to the Administrative Agent in the case of an
assignee that is not a Lender. The Borrowers shall not be permitted to require a
Defaulting Lender to assign any part of its interests, rights and obligations
under this Credit Agreement pursuant to this Section 10.(f) unless the Borrowers
have notified such Defaulting Lender of their intention to require the
assignment thereof at least ten days prior to the proposed assignment date.

(g) In the event that the Administrative Agent, the Borrowers and the Issuing
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders (other than Competitive Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Revolving
Loans in accordance with its Commitment Percentage.

12.10 Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

12.11 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. Each Borrower irrevocably consents to the service of process out of any
competent court in any action or proceeding brought in connection with this
Credit Agreement by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address for notices pursuant to Section
12.1, such service to become effective 30 days after such mailing. Nothing
herein shall affect the right of a Lender to serve process in any other manner
permitted by law.

12.12 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

74



--------------------------------------------------------------------------------

12.13 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15 Binding Effect.

This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 6.1 have been satisfied or waived by the Lenders
and this Credit Agreement shall have been executed by each of the Borrowers and
the Administrative Agent, and the Administrative Agent shall have received
copies (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of each Borrower, the Administrative Agent and each Lender
and their respective successors and permitted assigns.

12.16 Submission to Jurisdiction.

Each Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Credit Agreement against any
Borrower or its properties in the courts of any jurisdiction. Each Borrower
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement in any court referred to above. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the Borrowers also hereby irrevocably and
unconditionally waives any right it may have to claim or recover in any legal
action or proceeding referred to in this Section any special, exemplary,
punitive or consequential damages.

 

75



--------------------------------------------------------------------------------

12.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Borrower
pursuant to this Credit Agreement that is designated by such Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of its Affiliates and other
parties hereto, (b) subject to an agreement to comply with the provisions of
this Section 12.17 (or terms substantially consistent with and no less
restrictive than this Section 12.17), to (i) any actual or prospective Assignee
or participant, (ii) credit insurance providers requiring access to such
information in connection with credit insurance issued for the benefit of such
Lender, and (iii) any contractual counterparties (or the professional advisors
thereto) to any swap, derivative or securitization transaction relating directly
to obligations of parties under this Credit Agreement, (c) to its employees,
directors, agents, attorneys and accountants or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority or any
self-regulatory organization claiming jurisdiction or oversight over the
Administrative Agent or such Lender or any of their respective affiliates,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any requirement of law, (f) if required to
do so in connection with any litigation or similar proceeding, (g) that has been
publicly disclosed, (h) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Credit Document,
(j) market data collectors and similar service providers to the lending
industry, such information to consist of deal terms and other information
customarily found in Gold Sheets and similar industry publications, and (k) with
the written consent of any Borrower.

12.18 Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrowers, the option to fund all or any part of
any Loan that such Granting Lender would otherwise be obligated to fund pursuant
to this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrowers, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Revolving Loan Commitment of the Granting Lender to
the same extent that, and as if, such Loan were funded by such Granting Lender.

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Credit Agreement
(and any related documents) and to exercise on such SPV’s behalf,

 

76



--------------------------------------------------------------------------------

all of such SPV’s voting rights under this Credit Agreement. No additional Note
shall be required to evidence the Loans or portion thereof made by an SPV; and
the related Granting Lender shall be deemed to hold its Note as agent for such
SPV to the extent of the Loans or portion thereof funded by such SPV. In
addition, any payments for the account of any SPV shall be paid to its Granting
Lender as agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this
Credit Agreement, any SPV may (i) at any time and without paying any processing
fee therefor, assign or participate all or a portion of its interest in any
Loans to the Granting Lender or to any financial institutions providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancements to such SPV. This Section 12.17 may not be amended without the
written consent of any Granting Lender affected thereby.

12.19 USA Patriot Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Lender to identify each Borrower in accordance with the Act.

12.20 No Fiduciary Duty

Each Borrower agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary, agency relationship or other similar duty between
any Credit Party and its Affiliates, on the one hand, and any Borrower, its
stockholders or its affiliates on the other with respect to the transactions
contemplated hereby (irrespective of whether any Credit Party or its Affiliates
has advised, is currently advising or will advise any Borrower on other
unrelated matters), or any other obligation by a Credit Party or its Affiliates
to any Borrower its stockholders or its affiliates except the obligations
expressly set forth in the Credit Documents. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrowers, in connection
with the transactions contemplated hereby or the process leading thereto.

 

77



--------------------------------------------------------------------------------

12.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

DOMINION RESOURCES, INC. By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   Senior Vice President – Mergers & Acquisitions
and Treasurer

 

VIRGINIA ELECTRIC AND POWER COMPANY By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   Senior Vice President – Mergers & Acquisitions
and Treasurer

 

DOMINION GAS HOLDINGS, LLC By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   Senior Vice President – Mergers & Acquisitions
and Treasurer

 

QUESTAR GAS COMPANY By:  

/s/ James R. Chapman

Name:   James R. Chapman Title:   Senior Vice President – Mergers & Acquisitions
and Treasurer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Bridget Killackey

Name:   Bridget Killackey Title:   Executive Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Bridget Killackey

Name:   Bridget Killackey Title:   Executive Director



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Maria Ferradas

Name:   Maria Ferradas Title:   Director



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory

 

By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Christopher Aitkin

Name:   Christopher Aitkin Title:   Assistant Vice President



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Nelson Chang

Name:   Nelson Chang Title:   Authorized Signatory



--------------------------------------------------------------------------------

BANK OF AMERICA, N. A., as a Lender By:  

/s/ Maggie Halleland

Name:   Maggie Halleland Title:   Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Frederick W. Price

Name:   Frederick W. Price Title:   Managing Director



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Francis DeLaney

Name:   Francis DeLaney Title:   Managing Director

 

By:  

/s/ Theodore Sheen

Name:   Theodore Sheen Title:   Director



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ David Dewar

Name:   David Dewar Title:   Director



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Amit Vasani

Name:   Amit Vasani Title:   Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Director

 

By:  

/s/ Virginia Cosenza

Name:   Virginia Cosenza Title:   Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mehmet Barlas

Name:   Mehmet Barlas Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY BANK N.A., as a Lender By:  

/s/ Pat Layton

Name:   Pat Layton Title:   Authorized Signatory



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Lender By:  

/s/ Pat Layton

Name:   Pat Layton Title:   Vice President



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender By:  

/s/ Darlene Arias

Name:   Darlene Arias Title:   Director

 

By:  

/s/ Kenneth Chin

Name:   Kenneth Chin Title:   Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Frank Lambrinos

Name:   Frank Lambrinos Title:   Authorized Signatory



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael Temnick

Name:   Michael Temnick Title:   Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Nina Johnson

Name:   Nina Johnson Title:   Director



--------------------------------------------------------------------------------

Schedule 1.1

COMMITMENTS

 

Lender

   Commitment      Commitment
Percentage (rounded to
nearest 1/100%)     Maximum L/C
Commitment  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 316,923,077.00         6.338 %   

Credit Suisse AG Cayman Islands Branch

   $ 316,923,077.00         6.338 %   

JPMorgan Chase Bank, N.A

   $ 307,692,307.70         6.154 %    $ 150,000,000.00   

Barclays Bank PLC

   $ 307,692,307.70         6.154 %    $ 150,000,000.00   

Mizuho Bank Ltd.

   $ 307,692,307.70         6.154 %    $ 150,000,000.00   

Bank of America, N.A.

   $ 307,692,307.69         6.154 %    $ 150,000,000.00   

Wells Fargo Bank, N.A.

   $ 307,692,307.69         6.154 %    $ 150,000,000.00   

BNP Paribas

   $ 307,692,307.69         6.154 %    $ 150,000,000.00   

The Bank of Nova Scotia

   $ 307,692,307.69         6.154 %   

Citibank, N.A.

   $ 307,692,307.69         6.154 %   

Deutsche Bank AG, New York Branch

   $ 307,692,307.69         6.154 %   

Goldman Sachs Bank USA

   $ 307,692,307.69         6.154 %   

Morgan Stanley Bank, N.A.

   $ 276,892,307.69         5.538 %   

Morgan Stanley Senior Funding, Inc.

   $ 30,800,000.00         0.616 %   

UBS AG, Stamford Branch

   $ 307,692,307.69         6.154 %   

Royal Bank of Canada

   $ 307,692,307.69         6.154 %   

U.S. Bank National Association

   $ 241,923,077.00         4.838 %   

SunTrust Bank

   $ 124,230,769.00         2.485 %      

 

 

    

 

 

   

 

 

 

TOTAL:

   $ 5,000,000,000.00         100.00 %    $ 900,000,000.00      

 

 

    

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 5.1

EXISTING LETTERS OF CREDIT

 

Borrower

  

Issuing Bank

   Outstanding
Amount      Expiration/
Maturity Date     

Beneficiary

Virginia Power

   JPMorgan Chase Bank    $ 10,000.00         12/31/2014       Town of
Gordonsville

Virginia Power

   JPMorgan Chase Bank    $ 300,000.00         12/31/2014       Town of
Gordonsville      

 

 

       

Total:

      $ 310,000.00               

 

 

       



--------------------------------------------------------------------------------

Schedule 12.1

NOTICES

 

Borrowers    Dominion Resources, Inc.    Virginia Electric and Power Company 120
Tredegar Street    120 Tredegar Street Richmond, Virginia 23219    Richmond,
Virginia 23219 Attn: James R. Chapman    Attn: James R. Chapman Telephone:
804-819-2181    Telephone: 804-819-2181 Fax: 804-819-2211    Fax: 804-819-2211
Dominion Gas Holdings, LLC    Questar Gas Company 120 Tredegar Street    120
Tredegar Street Richmond, Virginia 23219    Richmond, Virginia 23219 Attn: James
R. Chapman    Attn: James R. Chapman Telephone: 804-819-2181    Telephone:
804-819-2181 Fax: 804-819-2211    Fax: 804-819-2211 with a copy to:    Dominion
Resources Services, Inc.    120 Tredegar Street    Richmond, Virginia 23219   
Attn: Russell J. Singer, Esq.    Telephone: 804-819-2389    Fax: 804-819-2202   
Administrative Agent    JPMorgan Chase Bank, NA    Floor 3, Stanton Christiana
Road, Ops 2    Newark, DE 19713    Attn: James Campbell    Telephone:
302-634-1929    Fax: 302-634-1417    with a copy to:    JPMorgan Chase Bank, NA
   383 Madison Avenue    24th Floor    New York, New NY    Attn: Bridget
Killackey    Telephone: 212-270-3308    Fax: 212-270-3089   



--------------------------------------------------------------------------------

Exhibit 2.1(b)(ii)

FORM OF COMPETITIVE BID REQUEST

            ,         

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue

New York, New York 10017

Reference is made to the Second Amended and Restated Revolving Credit Agreement
dated as of November 10, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Dominion Resources, Inc.,
Virginia Electric and Power Company, Dominion Gas Holdings, LLC, Questar Gas
Company, the several banks and other financial institutions from time to time
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

This is a [Eurodollar] [Absolute Rate] Competitive Bid Request pursuant to
subsection 2.1 of the Credit Agreement requesting quotes for the following
Competitive Bid Loans:

 

     Loan 1      Loan 2      Loan 3  

Aggregate Principal Amount

   $                    $                    $                

Borrowing Date

        

Interest Period

        

Competitive Bid Loan Maturity Date

        

Interest Payment Dates

        

 

Very truly yours, [Insert name of relevant Borrower] By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit 2.2(a)

FORM OF NOTICE OF BORROWING

Pursuant to subsection 6.2(a) of the Second Amended and Restated Revolving
Credit Agreement (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of November 10, 2016, among Dominion
Resources, Inc., a Virginia corporation, Virginia Electric and Power Company, a
Virginia corporation, Dominion Gas Holdings, LLC, a Virginia limited liability
company, and Questar Gas Company, a Utah corporation (each of the above,
individually, a “Borrower”, collectively, the “Borrowers”), the several banks
and other financial institutions from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto, the undersigned hereby delivers this Notice of Borrowing.

[Insert name of relevant Borrower] hereby requests that a [Eurodollar Revolving/
Base Rate] Loan be made in the aggregate principal amount of
                     on                  , 201   [with an Interest Period of
     [days] [months]].

The undersigned hereby certifies as follows:

(a) The representations and warranties made by [insert name of relevant
Borrower] in or pursuant to the Credit Agreement are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof (or, if any such representation and warranty is expressly
stated to have been made as of a specific date, as of such specific date) and
[insert name of relevant Borrower] hereby certifies that the proceeds of this
Loan will be used to provide credit support for such Borrower’s commercial
paper, for working capital of such Borrower and its Subsidiaries, and/or for
other general corporate purposes; [; provided that the representations and
warranties set forth in (x) clause (ii) of the second paragraph of Section 7.6
of the Credit Agreement and (y) Section 7.9 of the Credit Agreement need not be
true and correct as a condition to any borrowing utilized by [insert name of
relevant Borrower]]1; and

(b) No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Loans and other extensions of credit
requested to be made on such date.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

[Insert name of relevant Borrower] agrees that if prior to the time of the
borrowing requested hereby any matter certified to herein by it will not be true
and correct in all material respects at such time as if then made, it will
immediately so notify the Administrative

 

1  include with any Notice of Borrowing delivered after the Closing Date.



--------------------------------------------------------------------------------

Agent. Except to the extent, if any, that prior to the time of the borrowing
requested hereby the Administrative Agent shall receive written notice to the
contrary from [insert name of relevant Borrower], each matter certified to
herein shall be deemed once again to be certified as true and correct in all
material respects at the date of such borrowings as if then made.



--------------------------------------------------------------------------------

Please transfer by wire the proceeds of the borrowing as directed by [insert
name of relevant Borrower] on the attached Schedule 1.

[Insert name of relevant Borrower] has caused this Notice of Borrowing to be
executed and delivered, and the certification and warranties contained herein to
be made, by its [Treasurer] this      day of             , 201  .

 

[Insert name of relevant Borrower] By:  

 

  Name:   Title:

 

3



--------------------------------------------------------------------------------

Exhibit 2.2(c)

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to subsection 2.2(c) of the Second Amended and Restated Revolving
Credit Agreement, dated as of November 10, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Dominion
Resources, Inc., a Virginia corporation, Virginia Electric and Power Company, a
Virginia corporation, Dominion Gas Holdings, LLC, a Virginia limited liability
company, and Questar Gas Company, a Utah corporation (each of the above,
individually, a “Borrower”, and, collectively, the “Borrowers”), the several
banks and other financial institutions from time to time parties to this
Agreement (the “Lenders”), JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents party thereto, this represents [insert name of relevant
Borrower]’s request to convert or continue Revolving Loans as follows:

 

  1 Date of conversion/continuation:                     

 

  2. Amount of Revolving Loans being converted/continued: $            

 

  3. Type of Revolving Loans being converted/continued:

 

☐   a.   Eurodollar Revolving Loans ☐   b.   Base Rate Loans

 

  4. Nature of conversion/continuation:

 

☐   a.   Conversion of Base Rate Loans to Eurodollar Revolving Loans ☐   b.  
Conversion of Eurodollar Revolving Loans to Base Rate Loans ☐   c.  
Continuation of Eurodollar Revolving Loans as such

 

  5. Interest Periods:

If Revolving Loans are being continued as or converted to Eurodollar Revolving
Loans, the duration of the new Interest Period that commences on the conversion/
continuation date:          days/month(s)

In the case of a conversion to or continuation of Eurodollar Revolving Loans,
the undersigned officer, to the best of his or her knowledge, on behalf of
[insert name of relevant Borrower], certifies that no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.



--------------------------------------------------------------------------------

DATED:  

 

    [insert name of relevant Borrower]       By:  

 

       

Name:

Title:



--------------------------------------------------------------------------------

Exhibit 2.7(a)

FORM OF REVOLVING LOAN NOTE

 

$            New York, New York                     ,                 

FOR VALUE RECEIVED, the undersigned, [Dominion Resources, Inc., a Virginia
corporation] [Virginia Electric and Power Company, a Virginia corporation]
[Dominion Gas Holdings, LLC, a Virginia limited liability company] [Questar Gas
Company, a Utah corporation], hereby unconditionally promises to pay on the
Maturity Date to the order of                      (the “Lender”) at the office
of JPMorgan Chase Bank, N.A. located at 270 Park Avenue, New York, New York,
10017, in lawful money of the United States of America and in immediately
available funds, the lesser of (a)                      DOLLARS ($        ) and
(b) the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the undersigned pursuant to subsection 2.1 of the Credit Agreement
referred to below. The undersigned further agrees to pay interest in like money
at such office on the unpaid principal amount hereof from time to time
outstanding at the rates per annum and on the dates specified in subsection 3.1
of the Credit Agreement, until paid in full (both before and after judgment to
the extent permitted by law). The holder of this Revolving Loan Note is hereby
authorized to endorse the date, amount, type, interest rate and duration of each
Revolving Loan made or converted by the Lender to the undersigned, the date and
amount of each repayment of principal thereof, and, in the case of Eurodollar
Revolving Loans, the Interest Period with respect thereto, on the schedules
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information so endorsed; provided,
however, that failure by any holder to make any such recordation on such
schedules or continuation thereof shall not in any manner affect any of the
obligations of the undersigned to make payments of principal and interest in
accordance with the terms of this Revolving Loan Note and the Credit Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Second Amended and Restated Revolving Credit Agreement dated as of November 10,
2016 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Dominion Resources, Inc., Virginia Electric and Power
Company, Dominion Gas Holdings, LLC, Questar Gas Company, a Utah corporation,
the several banks and other financial institutions from time to time parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto, is entitled to the benefits thereof and is subject to
optional and mandatory prepayment in whole or in part as provided therein.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default with respect to
the undersigned specified in the Credit Agreement, all amounts then remaining
unpaid on this Revolving Loan Note shall become, or may be declared to be,
immediately due and payable as provided therein.

This Revolving Loan Note shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

[Insert name of relevant Borrower] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

Schedule I to

Revolving

Loan Note

BASE RATE LOANS AND CONVERSIONS AND

REPAYMENTS OF PRINCIPAL

 

Date

    Amount of 
 Base Rate 
 Loans       Amount of
Base Rate
Loans
Converted into
Eurodollar
Revolving
Loans      Amount of
Eurodollar
Revolving
Loans
Converted into
Base Rate
Loans      Amount of Principal
Repaid      Unpaid
Principal
Balance      Notation
Made
by  

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule II to

Revolving

Loan Note

EURODOLLAR REVOLVING LOANS AND CONVERSIONS

AND REPAYMENTS OF PRINCIPAL

 

Date

    Amount of 
Eurodollar
Revolving
Loans      Interest
Period      Amount of
Base Rates
Loans
Converted
into
Eurodollar
Revolving
Loans      Amount of
Eurodollar
Revolving
Loans
Converted
into Base
Rate Loans       Amount of 
Principal
Repaid      Unpaid
Principal
Balance      Notation
Made by  

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

                     

                       

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Exhibit 2.7(b)

FORM OF COMPETITIVE BID LOAN NOTE

 

$        

   New York, New York                     ,                 

FOR VALUE RECEIVED, the undersigned, [Dominion Resources, Inc., a Virginia
corporation] [Virginia Electric and Power Company, a Virginia corporation]
[Dominion Gas Holdings, LLC, a Virginia limited liability company] [Questar Gas
Company, a Utah corporation], hereby promises to pay, on the earlier of the
Maturity Date or the maturity date listed on the schedules annexed hereto and
made a part hereof, to the order of                                         
(the “Lender”) at the office of JPMorgan Chase Bank, N.A. located at 270 Park
Avenue, New York, New York, 10017, in lawful money of the United States of
America and in immediately available funds, the lesser of
(a)                      DOLLARS ($        ) and (b) the aggregate unpaid
principal amount of all Competitive Bid Loans made by the Lender to the
undersigned pursuant to subsection 2.1 of the Credit Agreement referred to
below. The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding from
the Borrowing Date at the rates per annum and on the dates specified on the
schedules annexed hereto and made a part hereof until the due date hereof
(whether at the stated maturity, by acceleration, or otherwise) and thereafter
at the rates determined in accordance with subsection 3.1 of the Credit
Agreement. The holder of this Competitive Bid Loan Note is hereby authorized to
endorse the date, amount, type, interest rate and duration of each Competitive
Bid Loan made by the Lender to the undersigned, the date and amount of each
repayment of principal thereof, and, in the case of Eurodollar Competitive Bid
Loans, the Interest Period with respect thereto, on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided, however, that
failure by any holder to make any such recordation on such schedules or
continuation thereof shall not in any manner affect any of the obligations of
the undersigned to make payments of principal and interest in accordance with
the terms of this Competitive Bid Loan Note and the Credit Agreement.

This Competitive Bid Loan Note is one of the Competitive Bid Loan Notes referred
to in the Second Amended and Restated Revolving Credit Agreement dated as of
November 10, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dominion Resources, Inc., Virginia Electric
and Power Company, Dominion Gas Holdings, LLC, Questar Gas Company, the several
banks and other financial institutions from time to time parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other agents party
thereto, and is entitled to the benefits thereof and is subject to mandatory
prepayment as provided therein.



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default with respect to
the undersigned specified in the Credit Agreement, all amounts then remaining
unpaid on this Competitive Bid Loan Note shall become, or may be declared to be,
immediately due and payable as provided therein.

This Competitive Bid Loan Note shall be governed by and construed in accordance
with the laws of the State of New York.

 

[Insert name of relevant Borrower] By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

COMPETITIVE BID LOANS

 

Borrowing Date

   Maturity
Date      Principal
Amount of
Competitive
Bid Loan      Type of
Competitive
Bid Loan      Interest
Period      Interest
Payment
Dates      [Interest
Rate]/
[Margin]       Amount of 
Principal
Repaid      Unpaid
Principal
Balance      Notation
Made By                                                                       
           



--------------------------------------------------------------------------------

Exhibit 2.8(a)

FORM OF EXTENSION OF MATURITY DATE REQUEST

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 10, 2016, among the undersigned, the lenders from time to
time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Mizuho
Bank, Ltd., Bank of America, N.A., Barclays Bank plc and Wells Fargo Bank, N.A.,
as Syndication Agents (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein as therein defined.

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

This is an Extension of Maturity Date Request pursuant to Section 2.8(a) of the
Credit Agreement requesting an extension of the Maturity Date to [INSERT
REQUESTED MATURITY DATE]. Please transmit a copy of this Extension of Maturity
Date Request to each of the Lenders.



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.     VIRGINIA ELECTRIC AND POWER COMPANY By:  

 

    By:  

 

Title:  

 

    Title:  

 

DOMINION GAS HOLDINGS, LLC     QUESTAR GAS COMPANY By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

2



--------------------------------------------------------------------------------

Exhibit 2.8(b)

FORM OF EXTENSION OF MATURITY DATE CERTIFICATE

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 10, 2016, among the undersigned, the lenders from time to
time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Mizuho
Bank, Ltd., Bank of America, N.A., Barclays Bank plc and Wells Fargo Bank, N.A.,
as Syndication Agents (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein as therein defined.

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date)

This is an Extension of Maturity Date Certificate required to be furnished
pursuant to Section 2.8(b) of the Credit Agreement in connection with the
extension of the Maturity Date to [INSERT REQUESTED MATURITY DATE].



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.     VIRGINIA ELECTRIC AND POWER COMPANY By:  

 

    By:  

 

Title:  

 

    Title:  

 

DOMINION GAS HOLDINGS, LLC     QUESTAR GAS COMPANY By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

2



--------------------------------------------------------------------------------

Exhibit 2.9

FORM OF SUBLIMIT ADJUSTMENT LETTER

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

270 Park Avenue

New York, New York 10017

Attention:

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 10, 2016, among the undersigned, the lenders from time to
time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Mizuho
Bank, Ltd., Bank of America, N.A., Barclays Bank plc and Wells Fargo Bank, N.A.,
as Syndication Agents (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein as therein defined.

Pursuant to Section 2.9 of the Credit Agreement the undersigned hereby request
that their respective Sublimits be reallocated as follows:

Dominion Resources, Inc. agrees that as of                  , 201  , the DRI
Sublimit shall be $        ; and

Virginia Electric and Power Company agrees that as of                  , 201  ,
the VaPower Sublimit shall be $        .

Dominion Gas Holdings, LLC agrees that as of                  , 201  , the DG
Sublimit shall be $        .

Questar Gas Company agrees that as of                  , 201  , the Questar Gas
Sublimit shall be $        .

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date); provided that the representations and
warranties set forth in (x) clause (ii) of the second paragraph of Section 7.6
of the Credit Agreement and (y) Section 7.9 of the Credit Agreement need not be
true and correct as a condition to any reallocation of the Sublimits.



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.     VIRGINIA ELECTRIC AND POWER COMPANY By:  

 

    By:  

 

Title:  

 

    Title:  

 

DOMINION GAS HOLDINGS, LLC     QUESTAR GAS COMPANY By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

2



--------------------------------------------------------------------------------

Exhibit 6.1B(c)

FORM OF CLOSING CERTIFICATE

November 10, 2016

Pursuant to Section 6.1B(c) of the Second Amended and Restated Revolving Credit
Agreement dated as of November 10, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Dominion Resources,
Inc., Virginia Electric and Power Company, Dominion Gas Holdings, LLC, Questar
Gas Company, the several banks and other financial institutions from time to
time parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the other agents party thereto, the undersigned [Assistant Treasurer] of the
[insert name of relevant Borrower] (the “Borrower”) (solely in his or her
capacity as such and not personally) hereby certifies as follows:

1. The representations and warranties made by the Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date;

2. The conditions precedent set forth in subsection 6.1B of the Credit Agreement
have been satisfied;

3. On the date hereof, no Default or Event of Default has occurred;

4.                      is the duly elected and qualified [Assistant] Secretary
of the Borrower and the signature set forth on the signature line for such
officer below is such officer’s true and genuine signature;

and the undersigned [Assistant] Secretary of the Borrower hereby certifies as
follows:

5. The Borrower is a [corporation duly incorporated, validly existing and in
good standing under the laws of the Commonwealth of Virginia][limited liability
company duly organized and validly existing under the laws of the Commonwealth
of Virginia][corporation, validly existing and in good standing under the laws
of the State of Utah];

6. Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing (i) the execution,
delivery and performance of the Credit Agreement and (ii) the borrowings
contemplated thereunder; such resolutions have not in any way been amended,
modified, revoked or rescinded and have been in full force and effect since
their adoption to and including the date hereof and are now in full force and
effect; and such resolutions are the only [corporate proceedings][limited
liability company proceedings] of the Borrower now in force relating to or
affecting the matters referred to therein; attached hereto as Exhibit B is a
true and complete copy of the [By-Laws][Operating Agreement] of the Borrower as

 

3



--------------------------------------------------------------------------------

in effect on the date hereof; and attached hereto as Exhibit C is a true and
complete copy of the [Articles of Incorporation][Articles of Organization] of
the Borrower as in effect on the date hereof; and attached hereto as Exhibit D
is a certified copy of the Borrower’s good standing certificate or its
equivalent.

7. All governmental, shareholder and third party consents (including Securities
and Exchange Commission clearance) and approvals necessary or desirable in
connection with the transactions contemplated hereby have been received and are
in full force and effect, and no condition or requirement of law exists which
could reasonably be likely to restrain, prevent or impose any material adverse
condition on the transactions contemplated by the Credit Agreement, and attached
hereto as Exhibit E are copies of any required orders of the Virginia State
Corporation Commission or any other state utilities commission approving the
Borrower’s execution, delivery and performance of the Credit Agreement and the
borrowings thereunder.

8. The following persons are now duly elected and qualified officers of the
Borrower, holding the offices indicated next to their respective names below,
and such officers hold such offices with the Borrower on the date hereof, and
the signatures appearing opposite their respective names below are the true and
genuine signatures of such officers, and each of such officers is an authorized
signatory of the Borrower and is duly authorized to execute and deliver on
behalf of the Borrower, any and all notes, notices, documents, statements and
papers under and relating to the Credit Agreement, and otherwise to act as an
authorized signatory of the Borrower under the Credit Documents and all other
documents to be executed in connection therewith for all purposes:

 

Name

  

Office

  

Signature

     

 

     

 

[remainder of the page left blank intentionally]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first above written.

 

By:

 

 

    By:  

 

 

Name:

       

Name:

   

Title:

 

[Assistant Treasurer]

     

Title:

 

[Assistant Secretary]

 

Date

 

 

 

5



--------------------------------------------------------------------------------

Exhibit 6.1B(e)

FORM OF LEGAL OPINIONS

November 10, 2016

Each of the Lender Parties

referenced below

Dominion Resources, Inc.

Ladies and Gentlemen:

We have acted as special counsel to Dominion Resources, Inc., a Virginia
corporation (“DRI”), Virginia Electric and Power Company, a Virginia corporation
(“VaPower”), Dominion Gas Holdings, LLC, a Virginia limited liability company
(“Dominion Gas”) and Questar Gas Company, a Utah corporation (“Questar Gas”;
DRI, VaPower, Dominion Gas and Questar Gas being referred to, collectively, as
the “Borrowers” and each, individually, as a “Borrower”), in connection with the
transactions (collectively, the “Transactions”) to be consummated on the date
hereof pursuant to the Second Amended and Restated Revolving Credit Agreement
dated as of the date hereof (the “Credit Agreement”) among the Borrowers, the
several banks and other financial institutions from time to time parties to the
Credit Agreement as lenders (collectively, the “Lenders”), JPMorgan Chase Bank,
N.A., as administrative agent for the Lenders (in such capacity, the “Agent”),
and Mizuho Bank, Ltd., Bank of America, N.A., Barclays Bank PLC and Wells Fargo
Bank, N.A., as syndication agents. This opinion letter is furnished to you
pursuant to Section 6.1B(e) of the Credit Agreement. Unless otherwise defined
herein, terms used herein have the meanings provided for in the Credit
Agreement.

Documents Reviewed

In connection with this opinion letter, we have examined the Credit Agreement
and have also examined, and relied upon, the following:

(a) with respect to each of DRI and VaPower, a certificate from the [assistant]
corporate secretary of such Borrower certifying in each instance as to (i) true
and correct copies of the articles of incorporation and bylaws of such Borrower
(collectively for each such Borrower, the “Corporate Organizational Documents”)
and resolutions of the board of directors of such Borrower authorizing the
execution and delivery of the Credit Agreement and the performance of its
obligations thereunder and (ii) the incumbency and specimen signature(s) of the
individual(s) authorized to execute and deliver the Credit Agreement on behalf
of such Borrower;

(b) with respect to Dominion Gas, a certificate from the [assistant] corporate
secretary of Dominion Gas certifying as to (i) true and correct copies of the
articles of



--------------------------------------------------------------------------------

organization and operating agreement of Dominion Gas (the “LLC Organizational
Documents”; and collectively with the Corporate Organizational Documents, the
“Organizational Documents”) and the resolutions of the board of directors of
Dominion Gas authorizing the execution and delivery of the Credit Agreement and
the performance of its obligations thereunder and (ii) the incumbency and
specimen signature(s) of the individual(s) authorized to execute and deliver the
Credit Agreement on behalf of Dominion Gas;

(c) with respect to each of DRI and VaPower, a certificate dated             ,
2016, issued by the Clerk of the State Corporation Commission of Virginia (the
“SCC”) attesting to the corporate status of such Borrower in the Commonwealth of
Virginia (collectively, the “VA Corporate Status Certificates”);

(d) with respect to Dominion Gas, a certificate dated             , 2016, issued
by the SCC attesting to the limited liability company status of Dominion Gas in
the Commonwealth of Virginia (the “LLC Status Certificate”; collectively with
the VA Corporate Status Certificates, the “Status Certificates” and each,
individually, a “Status Certificate”);

(e) a Certificate of the Borrowers, a copy of which is attached as Annex A
hereto (the “Borrowers’ Certificate”), together with the indentures, mortgages,
deeds of trust, credit agreements, guarantees and other agreements referred to
on Schedule I thereto and the orders, writs, injunctions, decrees and judgments
referred to on Schedule II thereto (collectively, the “Reviewed Documents” and
each, individually, a “Reviewed Document”);

(f) the order of the SCC issued on September 23, 2010 authorizing VaPower to
establish the credit facilities contemplated by the Three-Year Revolving Credit
Agreement dated as of September 24, 2010 (the “Existing Credit Agreement”) among
DRI, VaPower, the Administrative Agent and the lenders party thereto, together
with the orders of the SCC issued on September 21, 2011, September 17, 2012 and
May 16, 2014, authorizing certain amendments to the Existing Credit Agreement,
and the order of the SCC issued on             , 2016 (the “Current SCC Order”),
authorizing the amended credit facilities contemplated by the Credit Agreement;
and

(g) originals, or copies identified to our satisfaction as being true copies, of
such other records, documents and instruments as we have deemed necessary for
the purposes of this opinion letter.

As used herein, the following terms have the respective meanings set forth
below:

“Applicable Law” means the federal law of the United States (including
Regulations T, U and X of the Board of Governors of the Federal Reserve System),
the laws of the Commonwealth of Virginia (as to the Virginia Borrowers only) and
the laws of the State of New York.

“Documents” means, collectively, the Credit Agreement and the documents referred
to in clauses (a) to (f) above, including the Organizational Documents and the
Reviewed Documents.



--------------------------------------------------------------------------------

“Lender Parties” means, collectively, the Lenders as of the date hereof and the
Agent, and a “Lender Party” means any of the foregoing.

“Virginia Borrowers” means, collectively, DRI, VaPower and Dominion Gas, and a
“Virginia Borrower” means any of the foregoing.

Assumptions Underlying Our Opinions

For all purposes of the opinions expressed herein, we have assumed, without
independent investigation, the following.

(a) Factual Matters. To the extent that we have reviewed and relied upon (i) the
Borrowers’ Certificate and other certificates of any Borrower or authorized
representatives thereof, (ii) representations of any Borrower set forth in the
Credit Agreement and (iii) certificates and assurances from public officials,
all of such certificates, representations and assurances are accurate with
regard to factual matters and all official records (including filings with
public authorities) are properly indexed and filed and are accurate and
complete.

(b) Signatures. The signatures of individuals signing the Credit Agreement are
genuine.

(c) Authentic and Conforming Documents. All documents submitted to us as
originals are authentic, complete and accurate, and all documents submitted to
us as copies conform to authentic original documents.

(d) Organizational Status, Power and Authority and Legal Capacity of Certain
Parties. All parties to the Credit Agreement are validly existing and in good
standing in their respective jurisdictions of formation and have the capacity
and full power and authority to execute, deliver and perform the Credit
Agreement and the documents required or permitted to be delivered and performed
thereunder, except that no such assumption is made as to any Virginia
Borrower. All individuals signing the Credit Agreement have the legal capacity
to execute the Credit Agreement.

(e) Authorization, Execution and Delivery of the Credit Agreement by Certain
Parties. The Credit Agreement and the documents required or permitted to be
delivered thereunder have been duly authorized by all necessary corporate,
limited liability company, partnership or other action on the part of the
parties thereto and have been duly executed and delivered by such parties,
except that no such assumption is made as to any Virginia Borrower.

(f) Credit Agreement Binding on Certain Parties. The Credit Agreement and the
documents required or permitted to be delivered thereunder are valid and binding
obligations enforceable against the parties thereto in accordance with their
terms, except that no such assumption is made as to the Borrowers.

(g) Noncontravention. Neither the execution and delivery of the Credit Agreement
by any party thereto nor the performance by such party of its obligations
thereunder will conflict with or result in a breach of (i) the certificate or
articles of incorporation, bylaws, certificate or articles of organization,
operating agreement, certificate of limited partnership,



--------------------------------------------------------------------------------

partnership agreement, trust agreement or other similar organizational documents
of any such party, except that no such assumption is made with respect to any
Virginia Borrower as to its Organizational Documents, (ii) any law or regulation
of any jurisdiction applicable to any such party, except that no such assumption
is made with respect to any Borrower as to any Applicable Law, or (iii) any
order, writ, injunction or decree of any court or governmental instrumentality
or agency applicable to any such party or any agreement or instrument to which
any such party may be a party or by which its properties are subject or bound,
except that no such assumption is made with respect to any Borrower as to the
Reviewed Documents.

(h) Governmental Approvals. All consents, approvals and authorizations of, or
filings with, all governmental authorities that are required as a condition to
the execution and delivery of the Credit Agreement by the parties thereto and to
the consummation by such parties of the Transactions have been obtained or made,
except that no such assumption is made with respect to any consent, approval,
authorization or filing that is applicable to any Borrower and is the subject of
our opinion in Paragraph 6.

(i) No Mutual Mistake, Amendments, etc. There has not been any mutual mistake of
fact, fraud, duress or undue influence in connection with the
Transactions. There are no oral or written statements or agreements that modify,
amend or vary, or purport to modify, amend or vary, any of the terms of the
Credit Agreement.

(j) Use of Proceeds. With respect to our opinions in Paragraphs 5(a)(i) and
5(b)(i) as they relate to Regulations T, U and X of the Board of Governors of
the Federal Reserve System, the Borrowers will comply with the provisions of the
Credit Agreement relating to the use of proceeds.

(k) Certain Documents. Each of the Reviewed Documents will be enforced in
accordance with its terms.

Our Opinions

Based on and subject to the foregoing and the exclusions, qualifications,
limitations and other assumptions set forth in this opinion letter, we are of
the opinion that:

1. Organizational Status.

(a) Based solely upon its Status Certificate, each of DRI and VaPower is a
validly existing corporation under the laws of the Commonwealth of Virginia, and
is in good standing under such laws, as of the date set forth in its Status
Certificate.

(b) Based solely upon its Status Certificate, Dominion Gas is a validly existing
limited liability company under the laws of the Commonwealth of Virginia as of
the date set forth in its Status Certificate.

2. Power and Authority; Authorization. Each Virginia Borrower has the corporate
or limited liability company, as applicable, power and authority to execute,
deliver and perform the terms and provisions of the Credit Agreement and has
taken all necessary corporate or limited liability company, as applicable,
action to authorize the execution, delivery and performance thereof.



--------------------------------------------------------------------------------

3. Execution and Delivery. Each Virginia Borrower has duly executed and
delivered the Credit Agreement.

4. Validity and Enforceability. The Credit Agreement constitutes the valid and
binding obligation of each Borrower, enforceable against such Borrower in
accordance with its terms, under the laws of the State of New York.

5. Noncontravention.

(a) Neither the execution and delivery by any Virginia Borrower of the Credit
Agreement, nor the performance by such Virginia Borrower of its obligations
thereunder: (i) violates any statute or regulation of Applicable Law that, in
each case, is applicable to such Virginia Borrower; (ii) violates any provision
of the Organizational Documents of such Virginia Borrower or (iii) violates,
results in any breach of any of the terms of, or constitutes a default under,
any Reviewed Document or results in the creation or imposition of any lien,
security interest or other encumbrance (except as contemplated by the Credit
Agreement) upon any assets of such Virginia Borrower pursuant to the terms of
any Reviewed Document.

(b) Neither the execution and delivery by Questar Gas of the Credit Agreement,
nor the performance by Questar Gas of its obligations thereunder: (i) violates
any statute or regulation of Applicable Law that, in each case, is applicable to
Questar Gas or (ii) violates, results in any breach of any of the terms of, or
constitutes a default under, any Reviewed Document or results in the creation or
imposition of any lien, security interest or other encumbrance (except as
contemplated by the Credit Agreement) upon any assets of Questar Gas pursuant to
the terms of any Reviewed Document.

6. Governmental Approvals. No consent, approval or authorization of, or filing
with, any governmental authority of the Commonwealth of Virginia, the State of
New York or the United States pursuant to any statute or regulation of
Applicable Law that, in each case, is applicable to any Borrower is required for
(a) the due execution and delivery by such Borrower of the Credit Agreement or
the performance by such Borrower of its obligations thereunder or (b) the
validity, binding effect or enforceability of the Credit Agreement, except (i)
in each case as have previously been made or obtained, and (ii) filings
(including the filing of UCC termination statements, discharges and releases of
mortgages or deeds of trust and termination agreements in the appropriate filing
offices) which are necessary in order to release liens not permitted by the
Credit Agreement, if any.

7. Proceedings. To our knowledge, there is no outstanding judgment, action, suit
or proceeding pending against any Borrower before any court, governmental agency
or arbitrator which challenges the legality, validity, binding effect or
enforceability of the Credit Agreement.

8. Investment Company Act. No Borrower is required to be registered under the
Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

Matters Excluded from Our Opinions

We express no opinion with respect to the following matters:

(a) Indemnification and Change of Control. The enforceability of any agreement
of a Borrower in the Credit Agreement relating to (i) indemnification,
contribution or exculpation from costs, expenses or other liabilities or (ii)
changes in the organizational control or ownership of such Borrower, which
agreement (in the case of clause (i) or clause (ii)) is contrary to public
policy or applicable law.

(b) Jurisdiction, Venue, etc. The enforceability of any agreement of a Borrower
in the Credit Agreement to submit to the jurisdiction of any specific federal or
state court (other than the enforceability in a court of the State of New York
of any such agreement to submit to the jurisdiction of a court of the State of
New York), to waive any objection to the laying of the venue, to waive the
defense of forum non conveniens in any action or proceeding referred to therein,
to waive trial by jury, to effect service of process in any particular manner or
to establish evidentiary standards, and the enforceability of any agreement of a
Borrower regarding the choice of law governing the Credit Agreement (other than
the enforceability in a court of the State of New York or in a federal court
sitting in the State of New York and applying New York law of any such agreement
that the laws of the State of New York shall govern the Credit Agreement).

(c) Certain Laws. The following federal and state laws, and regulations
promulgated thereunder, and the effect of such laws and regulations on the
opinions expressed herein: securities (including Blue Sky laws), antifraud,
derivatives or commodities law (except as expressly provided in Paragraph 8);
banking laws (except as expressly included in the definition of “Applicable
Law”); the USA PATRIOT Act of 2001 and other anti-terrorism laws; laws governing
embargoed or sanctioned persons; anti-money laundering laws; anti-corruption
laws; truth-in-lending laws; equal credit opportunity laws; consumer protection
laws; pension and employee benefit laws; environmental laws; tax laws; health
and occupational safety laws; building codes and zoning, subdivision and other
laws governing the development, use and occupancy of real property; the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and other
antitrust and unfair competition laws; the Assignment of Claims Act of 1940, as
amended; and laws governing specially regulated industries (such as
communications, gaming, healthcare, insurance, and transportation, but excluding
for this purpose the Applicable Law regulating the energy and utilities business
of any of the Borrowers) or specially regulated products or substances (such as
alcohol, drugs, food and radioactive materials).

(d) Local Ordinances. The ordinances, statutes, administrative decisions,
orders, rules and regulations of any municipality, county, special district or
other political subdivision of a state.

(e) Trust Relationship. The creation of any trust relationship by any Borrower
on behalf of any Lender Party.

(f) Certain Agreements of Borrowers. The enforceability of any agreement of a
Borrower in the Credit Agreement providing: (i) for specific performance of such
Borrower’s



--------------------------------------------------------------------------------

obligations; (ii) for the right of any purchaser of a participation interest
from any Lender to set off or apply any deposit, property or indebtedness with
respect to any such participation interest; (iii) for establishment of a
contractual rate of interest payable after judgment; (iv) for adjustments of
payments among Lenders or rights of set off; (v) for the granting of any power
of attorney; (vi) for survival of liabilities and obligations of any party under
the Credit Agreement arising after the effective date of termination of the
Credit Agreement; (vii) for obligations to make an agreement in the future;
(viii) that any act done in contravention thereof is void or voidable; (ix) for
the survival of any claim beyond any applicable statute of limitation; or (x)
for the severability of provisions in the Credit Agreement.

(g) Remedies. The enforceability of any provision in the Credit Agreement to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy.

(h) Waivers and Agreed Standards. The enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(collectively, a “Waiver”) or any purported agreement to establish standards for
reasonable notification or commercial reasonableness (collectively, an “Agreed
Standard”) by any Borrower under the Credit Agreement to the extent such Waiver
or Agreed Standard is limited by Applicable Law, including without limitation
judicial decisions.

Qualifications and Limitations Applicable to Our Opinions

The opinions set forth above are subject to the following qualifications and
limitations:

(a) Applicable Law. Our opinions are limited to the Applicable Law, and we do
not express any opinion concerning any other law. We express no opinion with
respect to the usury laws of any jurisdiction except those of the State of New
York.

(b) Bankruptcy. Our opinions are subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, laws relating to
preferences, fraudulent transfers and equitable subordination), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.

(c) Equitable Principles. Our opinions are subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non-credit
reasons or might decline to order a debtor to perform covenants in the Credit
Agreement.

(d) Unenforceability of Certain Provisions. Certain of the provisions contained
in the Credit Agreement may be unenforceable or ineffective, in whole or in
part.



--------------------------------------------------------------------------------

Such provisions include, without limitation, those which require waivers or
amendments to be made only in writing. The inclusion of such provisions,
however, does not render the Credit Agreement invalid as a whole, and the Credit
Agreement contains, in our opinion, adequate remedial provisions for the
ultimate practical realization of the principal benefits purported to be
afforded by the Credit Agreement, subject to the other qualifications contained
in this opinion letter. We note, however, that the unenforceability of such
provisions may result in delays in enforcement of the rights and remedies of the
Lender Parties under the Credit Agreement, and we express no opinion as to the
economic consequences, if any, of such delays.

(e) Noncontravention and Governmental Approvals. With respect to the opinions
expressed in Paragraphs 5(a)(i), 5(b)(i) and 6, (i) our opinions are limited to
our review of only those statutes and regulations of Applicable Law that, in our
experience, are normally applicable to transactions of the type contemplated by
the Credit Agreement and to business organizations generally and to the energy
and utility business of the Borrowers known to us, and (ii) we express no
opinion whether performance after the date hereof by a Borrower of its
obligations under the Credit Agreement (other than (A) any payment obligation,
(B) any guarantee by such Borrower of payment obligations of other persons under
the Credit Agreement and (C) any obligation to deliver financial information to
the Agent) would require any consent, approval or authorization of, or filing
with, any governmental authority or would violate Applicable Law. Our opinion in
Paragraph 5(a)(i) is also subject to the qualification that the Current SCC
Order will not become a final and nonappealable order until 30 days after the
date of issuance, and we therefore express no opinion with respect to the effect
of an adverse decision resulting from such an appeal. However, we note that no
party commented on, filed an objection to or requested a hearing with respect to
the proceedings of the SCC on VaPower’s application for the Current SCC Order.

(f) Incorporated Documents. The foregoing opinions do not relate to (and we have
not reviewed) any documents or instruments other than the Documents, and we
express no opinion as to (i) such other documents or instruments (including,
without limitation, any documents or instruments referenced or incorporated in
the Credit Agreement or the Reviewed Documents), (ii) the interplay between any
Document and any such other documents and instruments or (iii) any schedule,
exhibit, appendix or like supplemental document referred to as attached to any
Document if so attached or in any manner altered after our review of such
Document.

(g) Mathematical Calculations. We have made no independent verification of any
of the numbers, schedules, formulae or calculations in the Documents, and we
render no opinion with regard to (i) the accuracy, validity or enforceability of
any of them, (ii) whether the execution and delivery by any Borrower of the
Credit Agreement or the performance by such Borrower of its obligations
thereunder will constitute a default under, or a violation of, any covenant,
restriction or provision with respect to any of them, or (iii) any other aspect
of the financial condition or results of operations of any Borrower or any of
its Subsidiaries.

(h) Reviewed Documents. With respect to our opinions in Paragraphs 5(a)(iii) and
5(b)(ii), (i) we express no opinion as to any violation of a Reviewed Document
not readily ascertainable from the face of the Reviewed Document or arising from
any cross-default provision insofar as it relates to a default under an
agreement that is not a Reviewed Document



--------------------------------------------------------------------------------

(or, as provided above, arising under a covenant of a financial or numerical
nature or requiring computation) and (ii) notwithstanding any provision of any
Reviewed Document, or any principle of choice of laws, that would specify that
the law of any other state or jurisdiction governs any Reviewed Document, we
have construed and applied each Reviewed Document as if it were governed by the
laws of the Commonwealth of Virginia.

(i) Knowledge. Whenever the phrase “to our knowledge” or “known to us” (or words
of similar import) is used in this opinion letter, it means the actual knowledge
of the particular McGuireWoods LLP attorneys who have represented the Borrowers
in connection with the Credit Agreement and who have given substantive attention
to the preparation and negotiation thereof. Except as expressly set forth
herein, we have not undertaken any independent investigation (including, without
limitation, conducting any review, search or investigation of any public files
or records or dockets or any review of our files) to determine the existence or
absence of any facts, and no inference as to our knowledge concerning such facts
should be drawn from our reliance on the same in connection with the preparation
and delivery of this opinion letter.

(j) Choice of New York Law and Forum. To the extent that any opinion relates to
the enforceability of the choice of New York law and choice of New York forum
provisions of the Credit Agreement, our opinion is rendered in reliance upon New
York General Obligations Law Sections 5-1401 and 5-1402 and Rule 327(b) of the
New York Civil Practice Law and Rules and is subject to the qualification that
such enforceability may be limited by principles of public policy, comity and
constitutionality. We express no opinion as to whether a United States federal
court would have subject-matter or personal jurisdiction over a controversy
arising under the Credit Agreement.

Miscellaneous

The foregoing opinions are being furnished only to the Lender Parties and only
for the purpose referred to in the first paragraph of this opinion letter, and
this opinion letter is not to be furnished to any other person or entity or used
or relied upon by any other person or for any other purpose without our prior
written consent. At your request, we hereby consent to reliance hereon by any
future assignee of any Lender’s interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 12.3 of the Credit Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time. We further consent to
disclosure of this opinion letter to any regulator or auditor of any Lender
Party for the purpose of establishing the existence of this opinion letter;
provided, however, that in so disclosing this opinion letter it is understood
and agreed that such regulator or auditor is not authorized to rely on the
foregoing opinions for any other purpose.



--------------------------------------------------------------------------------

The opinions set forth herein are made as of the date hereof, and we assume no
obligation to supplement this opinion letter if any applicable laws change after
the date hereof or if we become aware after the date hereof of any facts that
might change the opinions expressed herein. Headings in this opinion letter are
intended for convenience of reference only and shall not affect its
interpretation.

Very truly yours,

Attachments:

 

Annex A        -        Borrowers’ Certificate



--------------------------------------------------------------------------------

November 10, 2016

To the Lenders Identified on Schedule A hereto

            and to

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the

Lenders listed on Schedule A hereto

 

  Re: $5,000,000,000 Second Amended and Restated Revolving Credit Agreement

Ladies and Gentlemen:

We have acted as special Utah opinion counsel to Questar Gas Company, a Utah
corporation (“Questar Gas”), in connection with the execution and delivery of
the $5,000,000,000 Second Amended and Restated Revolving Credit Agreement made
and entered into as of November 10, 2016 (the “Revolving Credit Agreement” by
and among Dominion Resources, Inc., Virginia Electric and Power Company,
Dominion Gas Holdings, LLC and Questar Gas, as borrowers, the several banks and
other financial institutions party thereto as Lenders, JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”), and Mizuho Bank,
Ltd., Bank of America, N.A., Barclays Bank PLC and Wells Fargo Bank, N.A. as
Syndication Agents (the “Transaction”). Unless otherwise defined herein, terms
used herein have the meanings provided for in the Revolving Credit Agreement.

We render this opinion letter to you at the request of Questar Gas to satisfy
the requirements of Section 6.1 B(e) of the Revolving Credit Agreement. The law
covered by the opinions expressed herein is limited to the generally applicable
laws of the State of Utah (collectively, the “Covered Laws”).

 

A. Documents Reviewed

In connection with this opinion letter and as the basis for the opinions set
forth below, we have made such investigations of Utah law as we have deemed
relevant and necessary, and we have examined such documents and records as we
have deemed relevant and necessary, including the following:

a) the Revolving Credit Agreement;

b) a certificate from the assistant corporate secretary of Questar Gas
certifying as to (A) true and correct copies of the Amended and Restated
Articles of Incorporation and the Bylaws of Questar Gas (the “Organizational
Documents”), (B)(1) the resolutions of the board of directors of Dominion
Resources, Inc. (“Dominion”) authorizing the execution, delivery and performance
of documents by Questar Gas in connection with its short-term financing program



--------------------------------------------------------------------------------

(the “Base Resolutions”) and (2) the unanimous written consent of the board of
directors of Questar Gas, affirming and ratifying the Base Resolutions, and (C)
the incumbency and specimen signature(s) of the individual(s) authorized to
execute and deliver the Revolving Credit Agreement on behalf of Questar Gas; and

c) a Certificate of Existence issued by the Utah Department of Commerce,
Division of Corporations and Commercial Code (the “Division”) on November 10,
2016 (the “Certificate of Existence”);

The Revolving Credit Agreement is referred to herein as the “Subject Document”.
The Subject Document, the Organizational Documents and the Certificate of
Existence are referred to collectively as the “Reviewed Documents”. We advise
you that, in our capacity as special opinion counsel, we have not been involved
in the negotiation of the Subject Document or in the transactions contemplated
thereby.

As to any questions of fact material to our opinions, we have relied with your
permission and without independent investigation or verification upon the
statements as to factual matters set forth in the Subject Document (including,
but not limited to, the representations and warranties set forth therein).

 

B. Assumptions

For purposes of this opinion letter, we have assumed that:

B-1. All conditions precedent to the effectiveness of the Subject Document
(other than the delivery of this opinion letter) have been satisfied or waived.

B-2. All exhibits, schedules and other attachments referred to in the Subject
Document have been properly completed and attached. There is no document or
other information that has not been furnished to us, no written or oral
agreement or understanding between or among any of the parties to the Subject
Document, and no usage of trade or course of prior dealing between or among any
of those parties, that would, in any such case, define, supplement, qualify or
modify any terms of the Subject Document.

B-3. There is no evidence extrinsic to the provisions of the Subject Document
that the parties intended a meaning contrary to that expressed by the provisions
of the Subject Document, there has been no mutual mistake of fact or
misunderstanding, and there exists no fraud, duress or undue influence with
respect to the agreements and obligations contained in the Subject Document. The
Subject Document examined by us is accurate and complete, and the Subject
Document conforms to an authentic original.

 

C. Opinions

Based on the foregoing examinations and assumptions and subject to the
qualifications, limitations and exclusions stated below, we are of the opinion
that:

C-1. Questar Gas is a validly existing corporation in good standing under the
laws of the State of Utah.



--------------------------------------------------------------------------------

C-2. Questar Gas has the corporate power and authority to execute, deliver and
perform the terms and provisions of the Subject Document and has taken all
necessary corporate action to authorize the execution, delivery and performance
thereof.

C-3. Questar Gas has duly executed and delivered the Subject Document.

C-4. Neither the execution and delivery by Questar Gas of the Subject Document,
nor the performance by Questar Gas of its obligations thereunder: (a) violates
any statute or regulation of the State of Utah that is applicable to Questar
Gas; or (b) violates any provision of the Organizational Documents.

C-5. No consent, approval or authorization of, or filing with, any governmental
authority of the State of Utah, that is applicable to Questar Gas is required
for (a) the due execution and delivery by Questar Gas of the Subject Document or
the consummation by Questar Gas of the transactions contemplated thereby or (b)
the validity, binding effect or enforceability of the Subject Document, except
(i) in each case as have previously been made or obtained and (ii) filings
(including the filing of UCC termination statements, discharges and releases of
mortgages or deeds of trust and termination agreements in the appropriate filing
offices) which are necessary in order to release liens not permitted by the
Subject Document, if any.

 

D. Qualifications, Limitations and Exclusions

The opinions set forth herein are subject to the following qualifications,
limitations and exclusions.

D-1. In rendering the opinion set forth in paragraph C-1 above with respect to
the valid existence and good standing of Questar Gas, we have relied solely
upon, and such opinion is as of the date of, the Certificate of Existence.

D-2. The opinions that relate to specific agreements or documents do not extend
to documents, agreements or instruments referred to in such agreements or
documents (even if incorporated therein by reference), or to any exhibits,
annexes, or schedules that are not expressly identified in this opinion letter
as having been examined by us.

D-3. We express no opinions in this opinion letter as to any laws or regulations
other than the Covered Laws. Our opinions herein are based upon our
consideration of only those Utah State statutes, rules and regulations that in
our experience are normally applicable to transactions of the type provided for
in the Subject Document. Without limiting the foregoing, we have not examined
and we express no opinion as to any matters governed by (i) any banking or
insurance company law, rule or regulation, (ii) any law, rule or regulation
relating to taxation, (iii) the statutes and ordinances, administrative
decisions and rules and regulations of counties, towns, agencies, municipalities
and special political subdivisions, (iv) federal securities and state securities
or “Blue Sky” laws, rules and regulations, or (v) federal laws relating to
foreign trade or investment or anti-money laundering matters.



--------------------------------------------------------------------------------

D-4. The opinions are limited to those expressly stated and no other opinions
should be implied.

D-5. Unless otherwise specifically indicated, the opinions are as of the date of
this opinion letter and we assume no obligation to update or supplement the
opinions to reflect any facts or circumstances that may later come to our
attention or any change in the law that may occur after the date of this opinion
letter.

*            *             *

This opinion letter is rendered to the addressees hereof, and to each such
person’s respective successors and permitted assigns under the Revolving Credit
Agreement and is solely for each such person’s benefit in connection with the
Transaction. This opinion letter may not be used or relied on for any other
purpose or by any other person without our prior written consent; provided that
this opinion letter may be disclosed to, but not relied upon by (a) any
governmental, regulatory or other authority or regulators having jurisdiction
from time to time over you, (b) affiliates of an addressee, (c) any director,
officer or employee of any addressee or any affiliate of an addressee, (d)
auditors, legal counsel and other professional advisers of any addressee or any
affiliate of an addressee who are in each case subject to a duty of professional
confidentiality or a similar contractual confidentiality and (e) any prospective
successor and assigns or sub-participants of the Administrative Agent, a Lender
or Issuing Lender and their auditors, legal counsel and other professional
advisers who are in each case subject to a duty of professional confidentiality
or a similar contractual confidentiality. In addition, this opinion letter may
be furnished by you pursuant to any order or legal process of any court or in
connection with any judicial or arbitration process to which you are a party
arising out of the Transaction. Any rights or claims under this opinion letter
may be asserted only by (i) the Administrative Agent or any successor(s) to the
Administrative Agent, acting for and on behalf of itself, the lenders under the
Revolving Credit Agreement and their respective successors and assigns then
entitled to rely on this opinion letter, (ii) the Required Lenders under (and as
defined in) the Revolving Credit Agreement, or (iii) the Lenders specifically
identified on Schedule A hereto, either individually or collectively.

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE A

Lenders

Bank of America, N.A.

Barclays Bank plc

BNP Paribas

Citibank, N.A.

Credit Suisse AG, Cayman Islands Branch

Deutsche Bank AG New York Branch

Goldman Sachs Bank USA

JPMorgan Chase Bank, N.A.

Mizuho Bank, N.A.

Morgan Stanley Bank, N.A.

MUFG Union Bank, N.A.

Royal Bank of Canada

The Bank of Nova Scotia

SunTrust Bank

U.S. Bank National Association

UBS AG, Stamford Branch

Wells Fargo Bank National Association

Morgan Stanley Senior Funding, Inc.

#                    #                     #



--------------------------------------------------------------------------------

Exhibit 8.1(c)

FORM OF OFFICER’S CERTIFICATE

                 , 201    

This certificate is provided pursuant to Section 8.1(c) of the Second Amended
and Restated Revolving Credit Agreement, dated as of November 10, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dominion Resources, Inc., Virginia Electric and Power
Company, Dominion Gas Holdings, LLC, Questar Gas Company, the several banks and
other financial institutions from time to time parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party
thereto. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

The undersigned officer of the Borrower hereby certifies that [he/she] is the
[Chief Financial Officer][Treasurer] of the Borrower, and that as such [he/she]
is authorized to execute this certificate required to be furnished pursuant to
subsection 8.1(c) of the Credit Agreement, and further certifies that:

 

  (a) Attached hereto is a copy of the financial statements of the Borrower
required to be delivered pursuant to Section 8.1(a) or 8.1(b) of the Credit
Agreement.

 

  (b) The financial statements attached hereto are complete and correct in all
material respects and were prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein.

 

  (c) The undersigned has no knowledge of any Default or Event of Default.

 

  (d) The Borrower has complied with the financial covenants set forth in
Section 8.11 of the Credit Agreement, as supported by the following calculation
(all amounts are as of [insert date]):



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit 12.3

FORM OF ASSIGNMENT AGREEMENT

Reference is made to the Second Amended and Restated Revolving Credit Agreement,
dated as of November 10, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Dominion Resources, Inc.,
Virginia Electric and Power Company, Dominion Gas Holdings, LLC, Questar Gas
Company, the several banks and other financial institutions from time to time
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents party thereto. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. This
Assignment Agreement, between the Assignor (as set forth on Schedule 1 hereto
and made a part hereof) and the Assignee (as set forth on Schedule 1 hereto and
made a part hereof) is dated as of the Effective Date (as set forth on Schedule
1 hereto and made a part hereof, the “Effective Date”).

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, a [    ]% interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Credit Agreement respecting those credit
facilities contained in the Credit Agreement as are set forth on Schedule 1 (the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1; provided, however, it is expressly understood and agreed
that (i) the Assignor is not assigning to the Assignee and the Assignor shall
retain (A) all of the Assignor’s rights under subsection 4.3 of the Credit
Agreement with respect to any cost, reduction or payment incurred or made prior
to the Effective Date, including, without limitation, the rights to
indemnification and to reimbursement for taxes, costs and expenses and (B) any
and all amounts paid to the Assignor prior to the Effective Date and (ii) both
Assignor and Assignee shall be entitled to the benefits of subsection 12.5 of
the Credit Agreement.

2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers, any of their subsidiaries or any other obligor or the performance or
observance by the Borrowers, any of their subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
Credit Document or any other instrument or document furnished pursuant hereto or
thereto; (iii) attaches the Competitive Bid Loan Note held by it evidencing the
Assigned Facilities and requests that the Administrative Agent exchange such
Competitive Bid Loan Note for a new Competitive Bid Loan Note payable to the
Assignor (if the Assignor has retained any interest in the Assigned Facility)
and a new Competitive Bid Loan Note payable to the Assignee in the



--------------------------------------------------------------------------------

respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Effective Date); and (iv) attaches the Revolving Loan Note held by it evidencing
the Assigned Facilities and requests that the Administrative Agent exchange such
Revolving Loan Note for a new Revolving Loan Note payable to the Assignor (if
the Assignor has retained any interest in the Assigned Facility) and a new
Revolving Loan Note payable to the Assignee in the respective amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment Agreement; (ii) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other person which has become a Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (iv)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; (v) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section
4.4(d) of the Credit Agreement to deliver the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Credit Agreement, or such other documents as are
necessary to indicate that all such payments are subject to such tax at a rate
reduced by an applicable tax treaty and (vi) represents and warrants that it
does not bear a relationship to any Borrower described in Section 108(e)(4) of
the Code (provided that such representation shall not be required where the
Administrative Agent has been made aware of such relationship existing between
the assignee and the Borrower and has given its consent to such assignment
pursuant to Section 12.3(b)(vii) of the Credit Agreement).

4. Following the execution of this Assignment Agreement, it will be delivered to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to subsection 12.3(b) of the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of acceptance and recording by the Administrative Agent of the executed
Assignment Agreement).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

 

2



--------------------------------------------------------------------------------

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers on Schedule 1 hereto.

 

3



--------------------------------------------------------------------------------

Schedule 1 to Assignment Agreement

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

 

A.

  

Revolving Loans

   Principal
Amount Assigned      Commitment Percentage Assigned
(to at least fifteen decimals) (shown
as a percentage of  aggregate
principal amount of all Lenders)                             

 

B.

  

Competitive Bid Loans

   Principal
Amount Assigned      Interest Rate      Maturity Date                          
           

 

[Name of Assignee] By:     Name:   Title:



--------------------------------------------------------------------------------

[Name of Assignor] By:  

 

 

Name:

Title:

 

Accepted and Consented to:     Accepted and Consented to:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

   

[                    ]

as Issuing Lender

By:  

 

    By:  

 

 

Name:

Title:

   

Name:

Title:

        Accepted and Consented to:      

[                    ]

as Issuing Lender

      By:  

 

     

Name:

Title:

 



--------------------------------------------------------------------------------

Consented To: DOMINION RESOURCES, INC., as Borrower By:  

 

  Name:   Title: VIRGINIA ELECTRIC AND POWER COMPANY, as Borrower By:  

 

  Name:   Title:

DOMINION GAS HOLDINGS, LLC,

as Borrower

By:  

 

  Name:   Title:

QUESTAR GAS COMPANY,

as Borrower

By:  

 

  Name:   Title: